Citation Nr: 0937783	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  00-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability, alternatively characterized as lumbosacral 
strain with degenerative disc disease at L5-S1, ankylosis, 
limitation of motion, and intervertebral disc syndrome.  

2.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia.  

3.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the left lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis with impingement   

6.  Entitlement to a compensable rating for right elbow 
bursitis.  

7.  Entitlement to a compensable rating for left thumb, torn 
ligaments. 

8.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.
 
9.  Entitlement to a compensable rating for a sinus disorder 
alternately characterized as sinusitis, allergic rhinitis, 
and upper respiratory infection.  

10.  Entitlement to a compensable rating for vertigo, also 
claimed as labritis and Meniere's disease.  

11.  Entitlement to a compensable rating for leukocytoclastic 
vasculitis and dermatitis. 

12.  Entitlement to a compensable rating for bilateral 
hearing loss. 

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disease claimed as granuloma.  

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder with impingement. 

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease involving the left thumb, knees, 
ankles, and right elbow.  

16.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease involving the hips, upper back, 
neck, shoulders, wrists, hands, fingers, feet, toes, and left 
elbow.  

17.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vascular headaches.  

18.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.  

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
conjunctivitis.  

20.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
obsessive compulsive disorder (OCD).  

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain.  

22.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

23.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include  hammertoes, 
metatarsalgia, flat feet, weak feet, and foot injuries.  

24.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
oxygen deficiency.  

25.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroenteritis.  

26.  Entitlement to service connection for degenerative joint 
disease involving the left thumb, knees, ankles, elbows, 
hips, upper back, neck, shoulders, wrists, hands, fingers, 
feet, and toes.  

27.  Entitlement to service connection for arthritis of 
systemic or infectious origin, to include rheumatoid, 
pneumococcic, and streptococcic arthritis.

28.  Entitlement to service connection for hydrarthritis.

29.  Entitlement to service connection for arthralgia.

30.  Entitlement to service connection for synovitis.

31.  Entitlement to service connection for tenosynovitis.

32.  Entitlement to service connection for myositis and 
myositis ossificans.  

33.  Entitlement to service connection for osteoporosis. 

34.  Entitlement to service connection for osteomalacia. 

35.  Entitlement to service connection for bony fixation 
(ankylosis) of the spine.

36.  Entitlement to service connection for ankylosis of the 
dorsal spine, with limitation of motion.

37.  Entitlement to service connection for ankylosis of 
multiple joints, to include the ankles, knees, hands, and 
wrists.

38.  Entitlement to service connection for sacro-iliac injury 
and weakness.

39.  Entitlement to service connection for bilateral tibia 
impairment.

40.  Entitlement to service connection for bilateral fibula 
impairment.

41.  Entitlement to service connection for bilateral femur 
impairment.

42.  Entitlement to service connection for impairment of the 
clavicle or scapula.

43.  Entitlement to service connection for bilateral knee 
impairment, to include cartilage impairment, and excluding 
degenerative joint disease.

44.  Entitlement to service connection for a left elbow 
disorder, to exclude degenerative joint disease.

45.  Entitlement to service connection for injuries to muscle 
groups I-XXIII.

46.  Entitlement to service connection for brain disease.  

47.  Entitlement to service connection for epilepsy.  

48.  Entitlement to service connection for paramyoclonus 
multiplex.

49.  Entitlement to service connection for convulsive tics.

50.  Entitlement to service connection for chorea.

51. Entitlement to service connection for amytrophic lateral 
sclerosis.

52.  Entitlement to service connection for neuralgias. 

53.  Entitlement to service connection for multiple 
sclerosis.

54.  Entitlement to service connection for myasthenia gravis.

55.  Entitlement to service connection for tinnitus.  

56.  Entitlement to service connection for hypothyroidism.

57.  Entitlement to service connection for an ulcer disorder.

58.  Entitlement to service connection for a disorder of the 
esophagus, to include gastroesophagal reflux disease (GERD).

59.  Entitlement to service connection for gall bladder 
disease, to include cholangitis, cholelithiasis, and 
cholecystitis.

60.  Entitlement to service connection for a lower 
gastrointestinal disorder, excluding gastroenteritis, 
alternately characterized as irritable colon syndrome, 
splenic flexure syndrome, dysentery bacillary, ulcerative 
colitis, distomiasis, enterocolitis, and diverticulosis.

61.  Entitlement to service connection for a stomach 
disorder, characterized as gastritis, dyspepsia, stenosis, 
injury, and hiatal hernia.  

62.  Entitlement to service connection for pancreatitis.

63.  Entitlement to service connection for hepatitis.

64.  Entitlement to service connection for a rectal disorder, 
to include impairment of sphincter control, flatulence, 
stricture, and prolapse.  

65.  Entitlement to service connection for peritoneum 
adhesions.

66.  Entitlement to service connection for inguinal hernia.

67.  Entitlement to service connection for claudication.

68.  Entitlement to service connection for angioneurotic 
edema.

69.  Entitlement to service connection for residuals of 
frozen feet.

70.  Entitlement to service connection for erythromelagia.

71.  Entitlement to service connection for acrocynanosis.

72.  Entitlement to service connection for Raynaud's disease.

73.  Entitlement to service connection for 
auriculoventricular block.

74.  Entitlement to service connection for arteriosclerotic 
disease.

75.  Entitlement to service connection for cerebral 
arteriosclerosis.

76.  Entitlement to service connection for an infectious skin 
disorder, claimed as sporotrichosis.

77.  Entitlement to service connection for scars in 
unspecified areas.

78.  Entitlement to service connection for pellagra.

79.  Entitlement to service connection for angiofibroma.
 
80.  Entitlement to service connection for cyclitis.

81.  Entitlement to service connection for a lung disorder to 
include as due to systemic infection, alternately 
characterized as bronchitis, bronchiectasis, asthma, 
emphysema, tuberculosis, anthrachosis, silicosis, 
pneumoconiosis, actinomycosis, blastomycosis, aspergillosis, 
mycosis, pleurisy, bronchocutaneous, pleural cavity, and 
coccidioidomycosis.  

82.   Entitlement to service connection for otitis interna.

83. Entitlement to service connection for otosclerosis.

84.  Entitlement to service connection for nasal septum 
deviation.

85.  Entitlement to service connection for larynx stenosis.

86.  Entitlement to service connection for laryngitis.

87.  Entitlement to service connection for a urinary 
disorder, characterized as cystitis, prostate gland 
infection, urinary frequency, polyuria, polydipsia, and 
voiding dysfunction.

88.  Entitlement to service connection for schizophrenia, to 
include disorganized, catatonic, paranoid, undifferentiated, 
schizoaffective, atypical, and atypical psychosis, to include 
as secondary to skin, cardiovascular, gastrointestinal, 
musculoskeletal, respiratory, and other disability.

89.  Entitlement to service connection for mood disorders, 
including bipolar disorder, and excluding 
dysthymic/depressive disorder, also claimed as secondary to 
skin, cardiovascular, gastrointestinal, musculoskeletal, 
respiratory, and other disability.

90.  Entitlement to service connection for somatoform 
disorders, including conversion, hypochondriasis and 
psychogenic pain disorder, to include as secondary to skin, 
cardiovascular, gastrointestinal, musculoskeletal, 
respiratory, and other disability.

91.  Entitlement to service connection for anxiety disorders, 
including generalized anxiety and neurosis, to include as 
secondary to skin, cardiovascular, gastrointestinal, 
musculoskeletal, respiratory, and other disability.

92.  Entitlement to service connection for delirium.

93.  Entitlement to service connection for agitographia.

94.  Entitlement to service connection for typhus.

95.  Entitlement to service connection for brucellosis.

96.  Entitlement to special monthly pension.

97.  Entitlement to an effective date earlier than July 6, 
1998, for the award of service connection for fibromyalgia.

98.  Entitlement to an effective date earlier than September 
23, 2002, for an award of total disability based on 
individual unemployability (TDIU).

99.  Entitlement to an effective date earlier than November 
13, 2001, for an award of nonservice-connected disability 
pension.

100.  Entitlement to an effective date earlier than January 
15, 1997, for assignment of a 40 percent evaluation for a 
lumbar spine disability.
 
101.  Entitlement to an effective date earlier than April 26, 
2005, for assignment of a 10 percent rating for bursitis of 
the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969 and from until December 1973 until September 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2003, November 2004, and December 2007 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas.

Among the claims adjudicated by the RO was entitlement to 
service connection for "a psychological condition due to 
skin, cardiovascular, gastrointestinal, musculoskeletal, 
respiratory, and other" disability.  The Board determines 
that this issue is redundant and is already encompassed by 
the other psychiatric claims in appellate status.  Those 
other psychiatric claims have been recharacterized to 
encompass a secondary service connection component.  
Moreover, the RO characterized the Veteran's mood disorder 
claim as involving a claim for dysthymic disorder.  However, 
the Board finds that dysthymic disorder was encompassed in a 
prior final denial on the issue of depressive disorder.  
Hence, the issues have been rephrased to account for this 
distinction.  

In October 1991, the Veteran raised claims of entitlement to 
service connection for numerous disabilities, including gum 
disease.  In the text of a May 1992 rating decision, the RO 
discussed that issue and denied service connection.  The 
Veteran re-raised a claim for gum disease in March 2006.  
That claim has not since been adjudicated.  As such, the 
matter is referred back to the RO for appropriate action.  

The issues of entitlement to a compensable rating for torn 
ligaments of the left thumb, for service connection for 
degenerative joint disease of the left thumb, knees, ankles, 
elbows, hips, upper back, neck, shoulders, wrists, hands, 
fingers, feet, and toes, as well as the issue of entitlement 
to special monthly pension are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In September 2009, the Veteran submitted an August 2009 
radiologic examination report; he specifically made reference 
to the bone scan and "DJD/Arthritis."  Although the Veteran 
did not waive preliminary RO review of this new evidence, the 
RO will in fact review the evidence in connection with the 
remand of the degenerative joint disease issues.  

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of complaints of pain; 
objectively, the evidence fails to demonstrate pronounced 
intervertebral disc syndrome, and further fails to establish 
ankylosis or any incapacitating episodes.

2.  Throughout the rating period on appeal, the Veteran's 
fibromyalgia has been manifested by complaints of widespread 
pain; objectively, the evidence fails to demonstrate weight 
loss or anemia productive of severe impairment of health, and 
further fails to show any episodes of incapacitation or total 
incapacitation.

3.  Throughout the rating period on appeal, the Veteran's 
radiculopathy of the left lower extremity has been productive 
of no more than moderate incomplete paralysis of the sciatic 
nerve.

4.  Throughout the rating period on appeal, the Veteran's 
radiculopathy of the right lower extremity has been 
productive of no more than moderate incomplete paralysis of 
the sciatic nerve.

5.  Throughout the rating period on appeal, the Veteran's 
left shoulder bursitis has been manifested by complaints of 
pain; objectively, there was range of motion considerably 
beyond shoulder level, and no loss of motion was detected 
with repetitive movement.

6.  Throughout the rating period on appeal, the Veteran's 
right elbow bursitis has been manifested by complaints of 
pain; objectively, there was no showing that flexion was 
limited to 100 degrees or that extension was limited to 45 
degrees, even with repetitive movement, and there was no 
showing of painful motion or x-ray evidence of arthritis.

7.  Throughout the rating period on appeal, the Veteran's 
right wrist fracture residuals have been manifested by 
complaints of pain; objectively, dorsiflexion and palmar 
flexion were to no less than 60 degrees, even with repetitive 
movement.

8.  Throughout the rating period on appeal, the Veteran's 
sinus disorder has been manifested by complaints of 
congestion and discharge, with occasional headaches; 
objectively, there is no showing of incapacitating episodes 
or non-incapacitating episodes, and there is less than 50 
percent nasal obstruction in each nasal passage.

9.  Throughout the rating period on appeal, there is no 
evidence of dizzy spells attributable to vertigo or a similar 
peripheral vestibular disorder; competent evidence relates 
the dizziness to temporal lobe epilepsy.  
 
10.  Throughout the rating period on appeal, there is no 
objective evidence of dermatitis and no demonstration of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs. 

11.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested by an average pure 
tone decibel loss of 44 decibels in the right ear with speech 
recognition of 98 percent (Level I impairment); and an 
average pure tone decibel loss of 34 decibels in the left ear 
with speech recognition of 100 percent (Level I impairment).

12.  A September 2003 Board decision denied a request to 
reopen claims of entitlement to service connection for 
degenerative joint disease (knees, ankles, right elbow), 
vascular headaches, hypertension, cervical strain, and a 
right shoulder disorder (excluding arthritis), and further 
denied initial claims of service connection for degenerative 
joint disease (hips, upper back, neck, shoulders, left elbow, 
wrists, fingers, hands, feet, toes), OCD, lung disease, a 
bilateral foot disorder, and oxygen deficiency.
	
13.  No evidence pertaining to the vascular headache, 
depressive disorder, hypertension, OCD, a right shoulder 
disorder (excluding arthritis), cervical strain, lung disease 
or oxygen deficiency claims has been received since the last 
final September 2003 Board decision.

14.  Since the September 2003 Board decision, evidence 
pertaining to a bilateral foot disorder has been added to the 
record; such evidence is cumulative and redundant, when 
viewed in light of the record as it existed in September 
2003.

15.  Since the September 2003 Board decision, evidence 
pertaining to degenerative joint disease (involving all 
joints listed above) has been received which were not 
previously before agency decisionmakers and which are not 
cumulative and redundant of other evidence in the claims 
file; such evidence relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.

16.  A January 2006 Board decision denied a claim of 
entitlement to service connection for depressive disorder.

17.  The evidence added to the record since the last final 
January 2006 rating decision denying entitlement to service 
connection for depressive disorder was not previously before 
agency decisionmakers and relates to an unestablished fact 
necessary to substantiate the claim.

18.  A May 1992 rating decision denied a claim of entitlement 
to service connection for conjunctivitis.

19.  The evidence added to the record since the last final 
May 1992 rating decision denying entitlement to service 
connection for conjunctivitis does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

20.  Osteoporosis and osteomalacia were not manifested or 
diagnosed in service, or for many years thereafter; no 
competent medical evidence causally relates such disabilities 
to active service.

21.  The competent evidence of record fails to establish any 
ankylosis of the spine, dorsal spine, ankles, knees, hands, 
and wrists.

22.  The competent evidence of record shows in-service 
complaints of hip pain, but the record demonstrates no 
current hip disability aside from degenerative joint disease.

23.  The competent evidence of record shows no disability of 
the bilateral tibia.

24.  The competent evidence of record shows no disability of 
the bilateral fibula.

25.  The competent evidence of record shows no bilateral 
femur impairment.

26.  The competent evidence of record shows in-service 
complaints of shoulder pain, but the record demonstrates no 
current chronic shoulder disability aside from degenerative 
joint disease and left shoulder bursitis.

27.  The competent evidence of record shows in-service 
complaints of knee pain, but the record demonstrates no 
current chronic knee disability aside from degenerative joint 
disease.

28.  The competent evidence of record shows in-service 
complaints of left elbow pain, but the record demonstrates no 
current chronic left elbow disability aside from degenerative 
joint disease.

29.  The service treatment records show an isolated finding 
of muscle spasticity but objective examinations, including 
upon separation, were normal; the post-service evidence 
demonstrates no current disability or injury to any muscle 
group.

30.  The competent evidence of record fails to demonstrate 
any current disability of paramyoclonus multiplex.

31.  The competent evidence of record fails to demonstrate 
any current disability of convulsive tics apart from symptoms 
associated with the Veteran's epileptic seizures.

32.  The competent evidence of record fails to demonstrate 
any current chorea disability.

33.  The competent evidence of record fails to demonstrate 
any current amytrophic lateral sclerosis disability.

34.  The competent evidence of record fails to demonstrate 
any current neuralgia  disability.

35.  The competent evidence of record fails to demonstrate 
any current multiple sclerosis disability.

36.  The competent evidence of record fails to demonstrate 
any current myasthenia gravis disability.

37.  The Veteran was exposed to noise during active service; 
the post-service evidence indicates a diagnosis of tinnitus 
and contains the Veteran's credible statements of continuous 
ringing in his ears.

38.  The competent evidence of record fails to demonstrate 
any current hypothyroidism.

39.  The competent evidence of record fails to demonstrate 
any current ulcer disability.

40.  The competent evidence of record fails to demonstrate 
any current gall bladder disease, to include cholangitis, 
cholelithiasis, and cholecystitis.

41.  The competent evidence of record fails to demonstrate 
any current chronic 
lower gastrointestinal disorder, excluding gastroenteritis, 
alternately characterized as irritable colon syndrome, 
splenic flexure syndrome, dysentery bacillary, ulcerative 
colitis, distomiasis, enterocolitis, and diverticulosis.

42.  The competent evidence of record fails to demonstrate 
any current chronic
stomach disorder, characterized as gastritis, dyspepsia, 
stenosis, injury, and hiatal hernia.  

43.  The competent evidence of record fails to demonstrate 
any current chronic pancreatitis disability.

44.  The competent evidence of record fails to demonstrate 
any current chronic hepatitis disability.

45.  The Veteran was treated for GERD in service in 1987, 
with no additional complaints or treatment and with a normal 
separation examination; VA examination within the first post-
service year was normal and GERD was not again documented 
until almost a decade following discharge. 

46.  The competent evidence of record fails to demonstrate 
any current chronic rectal disorder, to include impairment of 
sphincter control, flatulence, stricture, and prolapse.  

47.  The competent evidence of record fails to demonstrate 
any current peritoneum adhesions.

48.  The service treatment records are absent any complaints 
of an inguinal hernia; 7 years following discharge, and prior 
to the Veteran's claim, surgery was performed for a left 
inguinal hernia, with no subsequent diagnosed recurrences, no 
showing of continuity of symptomatology and no competent 
evidence relating an inguinal hernia to the Veteran's active 
service.

49.  The competent evidence of record fails to demonstrate 
any current claudication disability.

50.  The competent evidence of record fails to demonstrate 
any current angioneurotic edema disability.

51.  The competent evidence of record fails to demonstrate 
any current residuals of frozen feet.

52.  The competent evidence of record fails to demonstrate 
any current erythromelagia disability.

53.  The competent evidence of record fails to demonstrate 
any current acrocyanosis disability.

54.  The competent evidence of record fails to demonstrate 
any current Raynaud's disease.

55.  The competent evidence of record fails to demonstrate 
any current auriculoventricular block; in any event, there 
was no in-service cardiac treatment, and no post-service 
demonstration of any cardiac abnormality until a decade 
thereafter, with no competent opinion relating a current 
disability to active service.

56.  The competent evidence of record fails to demonstrate 
any current arteriosclerosis; in any event, there was no in-
service cardiac treatment, and no post-service demonstration 
of any cardiac abnormality until a decade thereafter, with no 
competent opinion relating a current disability to active 
service.

57.  The competent evidence of record fails to demonstrate 
any current cerebral arteriosclerosis; in any event, there 
was no in-service cardiac treatment, and no post-service 
demonstration of any cardiac abnormality until a decade 
thereafter, with  no competent opinion relating a current 
disability to active service.

58.  The competent evidence does not demonstrate any current 
sporotrichosis or other similar skin disorder producing 
symptoms distinct and separate from the rashes associated 
with the Veteran's leukocytoclastic vasculitis and 
dermatitis.

59.  The competent evidence does not demonstrate any current 
symptomatic scar residuals.   

60.  The competent evidence does not demonstrate any current 
pellagra or other similar skin disorder producing symptoms 
distinct and separate from the rashes associated with the 
Veteran's leukocytoclastic vasculitis and dermatitis.

61.  The competent evidence does not demonstrate any current 
cyclitis or other similar disability causing ciliary 
inflammation.   

62.  The competent evidence does not demonstrate any current 
angiofibroma or other similar disability involving fibrous 
lesions.   

63.  The competent evidence demonstrates acute and transitory 
bronchitis on one occasion in service, with no post-service 
showing of bronchitis, bronchiectasis, asthma, emphysema, 
tuberculosis, anthrachosis, silicosis, pneumoconiosis, 
actinomycosis, blastomycosis, aspergillosis, mycosis, 
pleurisy, bronchocutaneous, pleural cavity, and 
coccidioidomycosis; post-service symptoms and findings that 
may be attributable to a non-sinus related respiratory 
problem were not demonstrated until many years following 
discharge, with no competent medical evidence causally 
relating any current non-sinus related respiratory disability 
to active service.

64.  The competent evidence does not demonstrate any current 
otitis interna.

65.  The competent evidence does not demonstrate any current 
otosclerosis.

66.  The competent evidence does not demonstrate any current 
nasal septum deviation.

67.  No larynx stenosis or other larynx disorder was shown in 
service; vocal cord dysfunction was not shown until 10 years 
after discharge, and there is no contention of continuous 
symptoms and no competent medical evidence relating any 
current larynx disability to active service.

68.  No laryngitis or other larynx disorder was shown in 
service; vocal cord dysfunction was not shown until 10 years 
after discharge, and there is no contention of continuous 
symptoms and no competent medical evidence relating any 
current larynx disability to active service.

69.  No urinary disorder was manifested during active 
service; post-service records demonstrate urinary frequency, 
documented since 2002, with no competent medical opinion 
relating such disorder to active service.

70.  The competent evidence does not demonstrate any current 
schizophrenia disability, in any form.

71.  The competent evidence does not demonstrate any current 
mood disorder other than a provisional diagnosis of dysthymic 
disorder (which is unrelated to service).

72.  The competent evidence does not demonstrate any current 
somatoform disorder.

73.  The competent evidence does not demonstrate any current 
anxiety disorder.

74. The competent evidence does not demonstrate any current 
delirium.

75.  The competent evidence does not demonstrate any current 
agitographia.

76.  The competent evidence does not demonstrate any current 
typhus disability.

77.  The competent evidence does not demonstrate any current 
brucellosis disability.

78.  A July 6, 1998, communication has been construed as a 
claim of entitlement to service connection for fibromyalgia.  
No earlier testimonial evidence demonstrates an intent to 
apply for service connection for that disability, and no 
earlier treatment or examination reports address 
fibromyalgia.

79.  A formal application for TDIU was received on May 1, 
2000; from the evidence of record, it was not factually 
ascertainable within one year prior to such claim that the 
Veteran was unable to obtain or maintain substantially 
gainful employment as a result of his service-connected 
disabilities and entitlement to TDIU is not otherwise shown 
to arise any time before September 23, 2002.  

80.  On November 13, 2001, the Veteran's claim of entitlement 
to nonservice-connected pension was received; no earlier 
testimonial evidence demonstrates an intent to apply for 
nonservice-connected pension, and no earlier treatment or 
examination reports demonstrate permanent and total 
disability.

81.  A VA x-ray dated January 15, 1997, showed lumbar disc 
space narrowing; no earlier treatment record demonstrates 
entitlement to a 40 percent rating prior to this date.  

82.  A final September 2003 Board decision denied entitlement 
to a compensable rating for left shoulder bursitis.  
Subsequently, an April 26, 2005, VA examination showed an 
increase in disability warranting a 10 percent rating.  No 
document between the September 2003 Board decision and the 
April 26, 2005, VA examination shows an intent to request an 
increased rating or contains any medical findings referable 
to the left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for a low back disability, alternatively 
characterized as lumbosacral strain with degenerative disc 
disease at L5-S1, ankylosis, limitation of motion, and 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for fibromyalgia have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5025 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5019 (2008).

6.  The criteria for entitlement to a compensable evaluation 
for right elbow bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2008).

7.  The criteria for entitlement to a compensable evaluation 
for right wrist fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2008).

8.  The criteria for entitlement to a compensable evaluation 
for a sinus disorder alternately characterized as sinusitis, 
allergic rhinitis, and upper respiratory infection have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 5215 (2008).

9.  The criteria for entitlement to a compensable evaluation 
for vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6205 
(2008).

10.  The criteria for entitlement to a compensable evaluation 
for leukocystic vasculitis and dermatitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.188, Diagnostic Code 7806 (as in effect from August 30, 
2002, but prior to October 23, 2008).

11.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

12.  The September 2003 Board decision that denied a request 
to reopen claims of entitlement to service connection for 
degenerative joint disease (knees, ankles, right elbow), 
vascular headaches, hypertension, cervical strain, and lung 
disease, and further denied initial claims of service 
connection for degenerative joint disease (hips, upper back, 
neck, shoulders, left elbow, wrists, fingers, hands, feet, 
and toes), a right shoulder disorder (excluding arthritis), 
OCD, a bilateral foot disorder, oxygen deficiency, and 
gastroenteritis is final.  38 U.S.C.A. § 7104 (West 2002). 

13.  As to the issues of entitlement to service connection 
for vascular headaches, hypertension, a right shoulder 
disorder (excluding arthritis), a bilateral foot disorder, 
cervical strain, lung disease, OCD, oxygen deficiency, and 
gastroenteritis, the evidence received subsequent to the 
September 2003 Board decision is not new and material, and 
the requirements to reopen a claim of have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

14.  With respect to the arthritis claims, the evidence 
received subsequent to the September 2003 Board decision is 
new and material, and the requirements to reopen a claim of 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

15.  The January 2006 Board decision that denied a claim of 
entitlement to service connection for depressive disorder is 
final.  38 U.S.C.A. § 7104 (West 2002). 

16.  The evidence received subsequent to the January 2006 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
depressive disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

17.  The May 1992 rating decision that denied a claim of 
entitlement to service connection for conjunctivitis is 
final.  38 U.S.C.A. § 7105 (West 2002).

18.  The evidence received subsequent to the May 1992 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

19.  Osteoporosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

20.  Osteomalacia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

21.  Bony fixation of the spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

22.  Ankylosis of the dorsal spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

23.  Ankylosis of multiple joints, including the ankles, 
knees, hands, and wrists was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

24.  Sacro-iliac injury and weakness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

25.  Bilateral tibia impairment was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

26.  Bilateral fibula impairment was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

27.  Bilateral femur impairment was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

28.  Impairment of the clavicle or scapula was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

29.  Bilateral knee impairment, to include cartilage 
impairment, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

30.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

31.  Injuries to muscle groups I-XXIII were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

32.  Paramyoclonus multiplex was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

33.  Convulsive tics were not incurred in or aggravated by 
active service, nor may they be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

34.  Chorea was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

35.  Amytrophic lateral sclerosis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

36.  Neuralgias were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131,  5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

37.  Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

38.  Myasthenia gravis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

39.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

40.  Hypothyroidism was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

41.  An ulcer disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

42.  A gall bladder disease to include cholangitis, 
cholelithiasis, and cholecystitis. was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008). 

43.  A lower gastrointestinal disorder, excluding 
gastroenteritis, alternately characterized as irritable colon 
syndrome, splenic flexure syndrome, dysentery bacillary, 
ulcerative colitis, distomiasis, enterocolitis, and 
diverticulosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

44.  A stomach disorder, characterized as gastritis, 
dyspepsia, stenosis, injury, and hiatal hernia was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

45.  Pancreatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

47.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

48.  GERD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

49.  A rectal disorder, to include impairment of sphincter 
control, flatulence, stricture, and prolapse was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

50.  Peritoneum adhesions were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

51.  An inguinal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

52.  The service treatment records are absent any complaints 
of an inguinal hernia; 7 years following discharge, and prior 
to the Veteran's claim, surgery was performed for a left 
inguinal hernia, with no subsequent diagnosed recurrences, no 
showing of continuity of symptomatology and no competent 
evidence relating an inguinal hernia to the Veteran's active 
service.

53.  Claudication was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

54.  Angioneurotic edema was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

55.  Residuals of frozen feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

56.  Erythromelagia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

57.  Acrocyanosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

58.  Raynaud's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

59.  Auriculoventricular block was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

60.  Arteriosclerotic disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

61.  Cerebral arteriosclerosis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

62.  Sporotrichosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

63.  Scar residuals were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

64.  Pellagra was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

65.  Cyclitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

66.  Angiofibroma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

67.  A lung disorder to include as due to systemic infection, 
alternately characterized as bronchitis, bronchiectasis, 
asthma, emphysema, tuberculosis, anthrachosis, silicosis, 
pneumoconiosis, actinomycosis, blastomycosis, aspergillosis, 
mycosis, pleurisy, bronchocutaneous, pleural cavity, and 
coccidioidomycosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).
  
68.  Otitis interna was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

69.  Otosclerosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

70.  Nasal septum deviation was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

71.  Larynx stenosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

72.  Laryngitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

73.  A urinary disorder, characterized as cystitis, prostate 
gland infection, urinary frequency, polyuria, polydipsia, and 
voiding dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

74.  Schizophrenia, in any form, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

75.  Neither a mood disorder nor a depressive disorder were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

76.  A somatoform disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

77. An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

78.  Delirium was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

79.  Agitographia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

80.  Typhus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

81.  Brucellosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

82.  The criteria for an effective date prior to July 6, 
1998, for the award of service connection for fibromyalgia 
have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2008).

83.  The criteria for an effective date prior to September 
23, 2002, for an award of TDIU have not been met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2008).

84.  The criteria for an effective date prior to September 
23, 2002, for an award of nonservice-connected pension have 
not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2008).

85.  The criteria for an effective date prior to January 15, 
1997, for assignment of a 40 percent rating for a lumbar 
spine disability have not been met. 38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2008).

86.  The criteria for an effective date prior to April 26, 
2005, for assignment of a 10 percent rating for left shoulder 
bursitis have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the issues of radiculopathy involving the 
bilateral lower extremities, 
the Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to these claims.

With respect to the claims that had been previously denied, 
including lung disease claimed as granuloma, right shoulder 
disorder with impingement, vascular headaches, depressive 
disorder, conjunctivitis, OCD, cervical strain, hypertension, 
a bilateral foot disorder, oxygen deficiency, 
gastroenteritis, and degenerative joint disease involving the 
left thumb, knees, ankles, right elbow, hips, upper back, 
neck, shoulders, wrists, hands, fingers, feet, toes, and left 
elbow, specialized notice requirements apply.  Specifically, 
in claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a VCAA notice letter issued in August 2007 
apprised the Veteran of the criteria relating to new and 
material evidence, listed the issues that had been previously 
denied, and explained the basis for the prior denials.  
Accordingly, that correspondence is found to satisfy the 
requirements under Kent.  Moreover, such communication also 
explained how to substantiate the underlying service 
connection claims, and discussed the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Additionally, the letter explained how VA 
establishes disability ratings and effective dates.  

For the foregoing reasons, the August 2007 letter is found to 
provide fully compliant notice as to all previously denied 
issues listed therein.  While such notice was issued 
following the initial adverse determinations on appeal, it 
was followed by readjudication of the claims in an August 
2008 statement of the case.  Thus, any timing deficiency has 
been appropriately cured.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The August 2007 letter did not include the claim involving 
degenerative arthritis of the hips, upper back, neck, 
shoulders, wrists, hands, fingers, feet, toes, and left 
elbow.  Such issues were included in an earlier September 
2001 notice letter.  That letter is not compliant with the 
requirements under Kent.  Thus, a deficiency as to the 
content of notice exists.  In this vein, the U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

No prejudice is found here with respect to the Kent notice 
deficiency on the claim at issue, nor has any such prejudice 
been claimed by the Veteran.  Indeed, the August 2007 letter 
did provide the definitions of new and material evidence.  
This information, coupled with the discussion offered in the 
statement of the case, would enable a reasonable person to 
understand what was required to reopen the claim.  Thus, the 
essential fairness of the adjudication has not been affected.  

Regarding the service connection claims, the aforementioned 
August 2007 notice letter is found to provide fully compliant 
content.  Moreover, with respect to the service connection 
claims, the notice preceded the initial adverse decision on 
appeal, dated December 2007.  

With respect to the non-initial increased rating claims, the 
August 2007 VCAA letter explained in general terms how to 
substantiate the claims, and also included notice consistent 
with Quartuccio and Dingess, as discussed above.  A 
subsequent letter dated in July 2008 set forth the relevant 
diagnostic criteria for every claimed issue and by explaining 
the need to submit evidence demonstrating the impact of such 
disorders on the Veteran's employment and daily life.  As the 
claims were readjudicated in August 2008, any timing defect 
has been cured.  

Finally, regarding the earlier effective date issues, as 
already discussed, the August 2007 letter explained how such 
dates were assigned.  Moreover, as this is the premise of the 
claim, it is inherent that the he had actual knowledge of the 
effective date element of the claim.

For the above reasons, no additional development is required 
with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA examinations in 
conjunction with his orthopedic, pulmonary and psychiatric 
claims.  He also received an examination addressing his 
epilepsy, and general medical examinations addressed his skin 
and gastrointestinal claims.  No examination was provided for 
the claims of muscle injury, bone disease, vascular or 
cardiac problems, ear disease (as opposed to hearing loss), 
or infectious disease, or for his claims involving the larynx 
and deviated nasal septum.  However, as will be discussed 
below, the record fails to establish current disability as to 
those conditions, obviating the need for an examination even 
under the low threshold of McLendon.  Moreover, as will be 
addressed in more detail in the analysis that follows, the 
Veteran's own statements, expressed or implied, as to the 
existence of a current disability are found to be outweighed 
by the complete absence of medical documentation of treatment 
or complaints at any time in service or thereafter.  

It is added that the VA gastrointestinal examination 
referenced above did not find current disability and thus did 
not provide any etiological opinion.  As other evidence of 
record demonstrates current esophagus disability (GERD), the 
Board must therefore consider whether there is a need to 
obtain a nexus opinion on this issue.  However, because of 
the absence of any gastrointestinal complaints in the final 
four years of the Veteran's service, and in light of the 
normal separation examination, the lack of subjective 
complaints upon discharge, the absence of clinical findings 
upon VA examination in the first post-service year and the 
lack of any documented treatment for GERD or any other 
disorder of the esophagus until almost a decade following 
service, it is determined that VA is not obligated to obtain 
an opinion here, even under the low threshold of McLendon.  
In so finding, it is further noted that the Veteran has not 
expressly asserted a continuity of esophagus-related 
symptomatology such as to suggest chroncity and a 
relationship to service.  

It is further noted that, with respect to the previously 
denied claims, the Veteran is not entitled to an examination 
in the absence of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has not identified any available outstanding 
evidence, nor has the Veteran contended that any such 
evidence exists.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Where a claim stems from the initial assignment of a 
disability rating, as is the case with the radiculopathy 
issues on appeal, consideration is required of the entire 
time period involved, and staged ratings are contemplated 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in all cases where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Additionally, it is noted that in evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

It is further noted that, after evaluating the claimed 
disabilities under the schedular criteria, the Board would 
normally consider whether referral for extraschedular 
evaluation is appropriate.  Here, however, the Veteran has 
already been awarded TDIU, thus obviating the need for such 
analysis.  



A.  Low Back Disability

The Veteran is service-connected for a low back disability 
characterized as lumbosacral strain with degenerative disc 
disease at L5-S1, ankylosis, limitation of motion, and 
intervertebral disc syndrome.  

Historically, service connection for this disability was 
granted in a February 1996 Board decision, and the 
implementing rating action by the RO, which assigned a 10 
percent evaluation, was dated issued in March 1996.  An 
appeal ensued, and the rating was subsequently increased to 
20 percent.  The Veteran expressed satisfaction with that 
percentage in an August 1997 communication.  In December 
2000, he requested an increased rating.  In a May 2003 rating 
decision, his evaluation for the low back was increased to 40 
percent.  He disagreed with that rating and ultimately 
perfected the instant appeal.  

Based on the foregoing, 40 percent evaluation has been in 
effect throughout the rating period on appeal.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
Veteran was initially rated pursuant to Diagnostic Code 5295, 
for lumbosacral strain.  However, that Code section does not 
afford an evaluation in excess of 40 percent.  Similarly, 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, provides a maximum benefit of 40 percent.  
Thus, an increased rating is also not possible under that 
Code section.  

Under the pre-amended version of Diagnostic Code 5293, for 
intervertebral disc syndrome, in effect prior to September 
23, 2002, a 60 percent rating is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

The evidence of record during the period in question is not 
found to demonstrate the criteria associated with the next-
higher 60 percent evaluation under the pre-amended version of 
Diagnostic Code 5293.  In so finding, the Board acknowledges 
a positive straight leg finding shown in a May 2001 VA 
clinical note.  Chronic back pain was reported at that time.  
The Board also acknowledges a notation of back spasms in a 
March 2002 VA record.  However, these findings, standing 
alone, are not found to indicate pronounced intervertebral 
symptomatology.  Indeed, straight leg raise was negative in 
another March 2002 VA outpatient record, and reflexes were 
normal at that time. Moreover, while the Board has considered 
the Veteran's complaints of pain, the currently assigned 40 
percent rating already contemplates severe limitation of 
motion and functional deficits associated therewith. 
Therefore, in the absence of neurologic symptomatology set 
forth under Diagnostic Code 5293, an award of a higher rating 
is not appropriate here.  

Finally, there is no showing of ankylosis or vertebral 
fracture, precluding assignment of a higher evaluation under 
Diagnostic Codes 5285, 5286, and 5289, as then in effect.  
There are no other relevant diagnostic codes for 
consideration.

In sum, the symptomatology shown in the record is 
commensurate with no more than severe intervertebral disc 
syndrome, which warrants only a 40 percent evaluation and 
hence cannot afford an increased rating here.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

In the instant case, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least 6 weeks during 
a previous 12-month period.  Therefore, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
to September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  However, in 
the present case, it is not necessary to perform such a 
comparison, because separate ratings are already in effect 
for the orthopedic and neurologic components of the low back 
disability.  Specifically, the Veteran is assigned a 40 
percent rating for his orthopedic manifestations, along with 
a pair of 20 percent evaluations for radiculopathy in each 
leg.  Thus, the sole question for consideration at this 
juncture is whether a rating in excess of 40 percent is 
warranted under the rating schedule as in effect from 
September 23, 2002, to September 26, 2003.  Again, Diagnostic 
Codes 5292 and 5295 were not altered in this time period and 
remain identical to the provisions cited above.  Neither 
affords an evaluation in excess of 40 percent.  Further, as 
already noted, there is no showing of ankylosis or vertebral 
fracture such as to justify a higher rating under an 
alternate diagnostic code.  

In sum, there is no basis for an increased evaluation for the 
Veteran's low back disability under the rating schedule in 
effect from September 23, 2002, to September 26, 2003.  (The 
radiculopathy will be evaluated elsewhere in this decision).  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003.  Under these relevant provisions, a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 
5242 for degenerative arthritis of the spine; and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

The Board has reviewed the relevant evidence of record, 
including a July 2006 VA examination of the lumbar spine.  
There is no demonstration of ankylosis from such evidence.  
To the contrary, the Veteran could flex to 70 degrees, with 
pain at 50 degrees.  He had extension to 20 degrees, and left 
and right lateral motion to 25 degrees.  The examiner 
estimated a loss of 20 degrees of motion during periods of 
flare-up.  A September 2006 addendum specified that flare-ups 
and repetitive use would cause functional loss limiting 
lumbar flexion to 50 degrees.  

From the foregoing, there is no basis for assignment of an 
evaluation in excess of 40 percent for the Veteran's low back 
disability under the general rating formula.  Clearly, there 
is no showing of ankylosis. The Board recognizes the 
Veteran's pain complaints raised at the July 2006 
examination.  Moreover, he indicated his use of a walker and 
a back brace, and he further reported limitations in his 
daily activities such as grooming, bathing and toileting.  
However, this has been contemplated in the 40 percent 
evaluation already in effect.  Such pain and functional 
limitation are not found to be of such severity as to be 
functionally equivalent to ankylosis, as would be required to 
achieve a higher evaluation.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

In conclusion, the evidence of record does not support 
assignment of an evaluation in excess of 40 percent for a low 
back disability for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Fibromyalgia

Service connection for fibromyalgia was granted in a 
September 2003 Board decision.  A November 2004 rating 
decision implemented the award, assigning a 40 percent 
evaluation, effective July 6, 1998.  The Veteran's evaluation 
has remained at 40 percent throughout the rating period on 
appeal.  

Fibromyalgia, a disability involving widespread 
musculoskeletal pain, is rated pursuant to Diagnostic Code 
5025.  Under that code section, a 40 percent rating 
represents the maximum available benefit.  

The Board has considered whether any alternate diagnostic 
codes could serve as a basis for an increased rating here.  
In this regard, attention is called to Diagnostic Code 5002, 
for rheumatoid arthritis.  Under Diagnostic Code 5002, a 100 
percent rating is warranted for constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  A 60 percent rating applies where the 
evidence shows symptoms of lesser severity than the criteria 
for 100 percent, but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

The competent evidence of record indicates treatment and 
complaints for a variety of disabilities, including joint and 
muscular pain.  However, there is no showing of weight loss 
or anemia.  There is also no showing of total incapacitation, 
or incapacitating exacerbations of any number or degree, due 
to the widespread pain associated with the disability in 
question.  Accordingly, application of Diagnostic Code 5002 
by analogy here does not enable an increased rating.  
Moreover, the provisions of Diagnostic Code 5002 relating to 
chronic residuals are not found to apply here, since the 
evidence does not clearly identify what specific joints are 
affected by the fibromyalgia, nor does it appear that further 
development would likely yield such information, given the 
overlay of the myriad orthopedic disabilities implicated in 
the present appeal.  Finally, no other diagnostic codes are 
relevant in evaluating the Veteran's fibromyalgia.  

For the above reasons, the claim of entitlement to a rating 
in excess of 40 percent for fibromyalgia must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

C.  Radiculopathy of the lower extremities

In a May 2003 rating decision, the RO granted service 
connection for radiculopathy of the left and right lower 
extremities, assigning a 20 percent evaluation for each leg, 
effective September 23, 2002.  The current appeal stems from 
these initial ratings, which contemplate the neurologic 
manifestations of the Veteran's low back disability.

The radiculopathy in this case has been evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the sciatic nerve.  To be entitled to the next-higher 40 
percent rating, the evidence must show moderately severe 
incomplete paralysis. 

Regarding neurologic findings, a March 2002 VA general 
examination indicated 5/5 muscle strength of all extremities, 
with no gross sensory deficit.  Reflexes were 2/4.  Babinski 
test was negative.  Moreover, although positive straight leg 
raise was indicated in VA outpatient treatment reports dated 
in May 2001 and May 2002, strength was normal in the 
extremities on those occasions.  In between those reports, a 
negative straight leg test was shown in March 2002.  Another 
March 2002 VA record, a neurology consult, revealed 5/5 motor 
strength in the lower extremities, with symmetrical bulk and 
normal tone throughout.  Light touch, pin, and vibratory 
sensation were all intact and symmetric.  Deep tendon 
reflexes were 2/4 and Babinski sign was absent bilaterally, 
as was Romberg test.  A subsequent March 2004 VA clinical 
record noted that gross sensation was intact bilaterally.  

Upon VA examination in July 2006, the Veteran complained of 
numbness in both legs posteriorly.  He reported that after 
walking about one block he developed radicular pain.  
Objectively, there was no loss of dermatomal sensation.  
Strength was 4+/5 on the right and 4/5 on the left.  Patellar 
and Achilles reflexes were diminished, and measured as 0 on 
the left and 1+ on the right.  

The overall objective evidence, as detailed in pertinent part 
above, fails to demonstrate a disability picture most nearly 
approximating moderately severe incomplete paralysis such as 
to enable assignment of the next-higher 40 percent 
evaluation.  Again, sensation to touch was consistently 
intact and strength was only diminished by one grade in each 
extremity.  Straight leg raise was positive but not routinely 
so, and Babinski and Romberg tests were negative.  Thus, it 
is concluded that the presently assigned 20 percent rating 
appropriately reflects the severity of the disability for 
both the left and right leg radiculopathy.  No other 
diagnostic codes apply.    

In sum, the claim of entitlement to a rating in excess of 20 
percent for radiculopathy of the left and right lower 
extremities must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

D.  Left Shoulder Bursitis with Impingement

In a May 1992 rating decision, service connection was awarded 
for bursitis of the left shoulder.  A noncompensable rating 
was assigned.  A subsequent rating action in August 2005 
increased the disability evaluation to 10 percent, effective 
April 26, 2005.  In communications dated in January 2006 and 
March 2006, the Veteran expressed his desire for an increased 
rating.  That request was denied in a December 2007 rating 
decision, which the Veteran appealed.  

Based on the above, a 10 percent evaluation has been in 
effect throughout the rating period on appeal.  The left 
shoulder bursitis has been evaluated under Diagnostic Code 
5019.  A note to that code section instructs the rater to 
evaluate the condition as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 

Limitation of arm motion is addressed under Diagnostic Code 
5201, which provides a 20 percent evaluation for limitation 
of motion of the arm (dominant or non-dominant) at shoulder 
level.  Full range of motion of the shoulder is 0 to 180 
degrees of abduction and forward elevation (flexion) and 0 to 
90 degrees of internal and external rotation. 38 C.F.R. § 
4.71, Plate I.

An April 2005 VA examination revealed that left shoulder 
flexion was to 150 degrees and abduction was to 180 degrees, 
with pain beginning at 160 degrees.  External rotation was to 
90 degrees and internal rotation was to 80 degrees.  There 
was considerable fatigue with repetitive movement, as well as 
some slight weakness with abduction.  However, there was no 
significant alteration of range of motion due to these 
factors.  The examination report indicated the Veteran's 
complaints of pain and weakness of the left shoulder, and he 
made facial grimaces during range of motion testing.

An October 2007 VA examination revealed that left shoulder 
flexion and abduction were both from 0 to 180 degrees, with 
pain beginning at 160 degrees.  Internal and external 
rotation were from 0 to 90 degrees.  There was no evidence of 
loss of motion due to repetitive use due to factors such as 
pain, fatigue, weakness, or lack of endurance. 

The above range of motion findings do not satisfy, or even 
approximate, the criteria for a 20 percent evaluation under 
Diagnostic Code 5201.  Moreover, no other objective evidence 
reveals more limited range of motion of the left shoulder.  
The Board does acknowledge the Veteran's complaints of 
frequent sharp shooting pain  
In the left shoulder, as reported at the examination.  The 
Board also notes the complaints of shoulder pain as seen in 
the clinical treatment records, including a VA outpatient 
record dated in March 2002.  Additionally, the Board 
recognizes some functional loss as demonstrated at the April 
2005 examination.  Moreover, the Board recognizes the 
Veteran's comment at the October 2007 examination, to the 
effect that his left shoulder disability required medication 
and interfered with daily activities such as combing his hair 
and putting on shoes.  However, the overall objective 
evidence simply fails to demonstrate a disability picture 
commensurate with, or more closely approximating a 20 percent 
evaluation, even considering DeLuca principles.   

Contemplating alternate diagnostic codes, it is noted that 
the Veteran denied locking, swelling, giving away, or 
dislocation of his left shoulder upon VA examination in 
October 2007.  In light of this, Diagnostic Codes 5202 and 
5203, concerning impairment of the humerus and impairment of 
the clavicle or scapula, respectively, are not for 
consideration here.  Furthermore, as there is no 
demonstration of ankylosis, Diagnostic Code 5200 is not for 
application.  No other diagnostic codes are relevant in 
evaluating the left shoulder disability in question.

In sum, the claim of entitlement to a rating in excess of 10 
percent for bursitis of the left shoulder must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

E. Right Elbow Bursitis  

In a May 1992 rating decision, service connection was awarded 
for bursitis of the right shoulder.  A noncompensable rating 
was assigned.  The Veteran did not appeal that determination 
and it became final.  Subsequent communications were deemed 
as a request for an increased evaluation, which was denied by 
the RO in a December 2007 rating decision that is the subject 
of the instant appeal.  It appears that the first 
communication that could reasonably be construed as the 
request for increase was received in June 2001.

The Veteran's right elbow bursitis has been evaluated 
pursuant to Diagnostic Code 5019, which in turn directs the 
rater to evaluate the condition as degenerative arthritis.  
As previously noted, Diagnostic Code 5003 for degenerative 
arthritis instructs that the rating should apply the 
appropriate diagnostic codes for limitation of motion.  In 
the case of the elbow, limitation of motion is addressed 
under Diagnostic Codes 5206 and 5207.  Specifically, 
Diagnostic Code 5206 provides a 10 percent evaluation where 
forearm (dominant or nondominant) flexion is limited to 100 
degrees.  Under Diagnostic Code 5207, a 10 percent rating 
applies where the evidence shows forearm extension (dominant 
or nondominant) is limited to 45 degrees.  

Objectively, VA examination in March 2002 showed right elbow 
flexion from 0 to 134 degrees.  Supination and pronation were 
both to 85 degrees.  There was no apparent pain on movement 
of the joint.  VA examination in October 2007 showed right 
elbow flexion from 0 to 145 degrees.  Supination and 
pronation were both to 80 degrees.  There was no evidence of 
loss of motion  with repetitive use due to factors such as 
pain, fatigue, weakness, or lack of endurance.  There was 
tenderness on the olecranon process of the right elbow.

The above range of motion findings do not satisfy, or even 
approximate, the criteria for a 10 percent evaluation under 
the applicable Diagnostic Codes.  Moreover, no other 
objective evidence reveals more limited range of motion of 
the right elbow.  The Board does acknowledge the Veteran's 
complaints of pain, noted in VA outpatient reports dated in 
2001, and in the March 2002 and October 2007 examination 
reports.  However, the overall objective evidence simply 
fails to demonstrate a disability picture commensurate with, 
or more closely approximating a 10 percent evaluation, even 
considering additional functional limitation.   

Thus, only a noncompensable evaluation is warranted under the 
appropriate limitation of motion codes.  In such situations, 
it is necessary to revisit Diagnostic Code 5003, which gain 
provides that where the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In this 
case, although there was tenderness of the right elbow, the 
evidence of record does not contain objective findings 
demonstrating painful motion, nor is there any showing of 
swelling or muscle spasm.  Moreover, as will be discussed at 
length elsewhere in this decision, there are no x-ray 
findings documented right elbow arthritis.  Accordingly, 
there is no basis for a compensable rating under the 
provisions of Diagnostic Code 5003.  No alternate code 
sections apply.

In sum, the claim of entitlement to a compensable rating for 
bursitis of the right elbow must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

F.  Right Wrist Fracture, Residuals  

Service connection for residuals of a right wrist fracture 
was granted in an unappealed May 1992 rating decision.  The 
Veteran requested an increase for this disability in February 
2003.  The claim was denied in a December 2007 rating 
decision that is the subject of the instant appeal.  

Throughout the rating period on appeal, a noncompensable 
rating has been in effect for the right wrist fracture 
residuals under Diagnostic Code 5215.  That code section 
affords a 10 percent rating where palmar flexion is limited 
in line with forearm.  A 10 percent rating also applies where 
dorsiflexion is to less than 15 degrees.  The ratings apply 
both to the dominant and nondominant hand.  It is noted that 
normal dorsiflexion is to 70 degrees, normal palmar flexion 
is to 80 degrees, normal ulnar deviation is to 45 degrees and 
normal radial deviation is to 20 degrees.  38 C.F.R. § 4.71a, 
Plate I.  

Objectively, VA examination in March 2002 revealed 60 degrees 
extension (dorsiflexion) and palmar flexion, 25 degrees of 
ulnar deviation, and 14 degrees of radial deviation.  There 
was no apparent pain on movement.  Upon VA examination in 
October 2007, the Veteran reported a constant dull aching 
pain in the right wrist.  It was not subject to flares and 
was worse in cold weather.  At that time, he had right wrist 
dorsiflexion from 0 to 70 degrees.  Palmar flexion was from 0 
to 80 degrees, ulnar deviation was from 0 to 45 degrees, and 
radial deviation was from 0 to 20 degrees.  There was no 
evidence of loss of motion  with repetitive use due to 
factors such as pain, fatigue, weakness, or lack of 
endurance.  There was tenderness on the ulnar aspect of the 
right wrist.  No other evidence of record within the rating 
period contains range of motion findings or otherwise 
addresses the Veteran's right wrist fracture residuals.  

The above range of motion findings do not satisfy, or even 
approximate, the criteria for a 10 percent evaluation under 
the applicable Diagnostic Code 5215.  Moreover, no other 
objective evidence reveals more limited range of motion of 
the right elbow.  The Board does acknowledge the Veteran's 
complaints of pain, noted in VA outpatient reports dated in 
2001, and in the March 2002 and October 2007 examination 
reports.  However, the overall objective evidence simply 
fails to demonstrate a disability picture commensurate with, 
or more closely approximating a 10 percent evaluation, even 
considering additional functional limitation.   Moreover, 
there are no other relevant code sections for consideration.  
Indeed, because there is no showing of ankylosis, Diagnostic 
Code 5214 is not applicable.  

In sum, the claim of entitlement to a compensable rating for 
bursitis of the right elbow must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

G.  Sinus Disorder 

In an unappealed May 1992 rating decision, service connection 
was awarded for a sinus disorder that has been alternately 
characterized as sinusitis, allergic rhinitis, and upper 
respiratory infection.  A noncompensable evaluation was 
assigned.  In a June 2001 communication, the Veteran 
requested an increased rating.  The claim was denied in a 
December 2007 rating action that is the subject of the 
instant appeal.   

Throughout the rating period on appeal, a noncompensable 
rating has been in effect under Diagnostic Code 6514 for the 
Veteran's service-connected sinus disorder.  
Under that Code section, a 10 percent rating is warranted 
where the evidence demonstrates one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A Note to this Diagnostic Code clarifies that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 

Objectively, a January 2001 private treatment record noted 
complaints of a chronic cough.  A VA record in March 2002 
notes a diagnosis of sinusitis.  The clinical records during 
the period in question are otherwise silent as to sinus-
related complaints symptomatology.  A reference to decreased 
inspirational flow is deemed to relate to the lung and 
pulmonary issues on appeal, rather than to the sinus issue.  
Such notation, and other pulmonary findings, will be 
discussed as appropriate in relation to those other issues.  

In October 2007 the Veteran underwent a VA examination.  At 
that time he complained of constant nasal congestion and 
nasal discharge of yellow to greenish material.  He also 
endorsed headaches associated with his sinus symptoms.  He 
added that his symptoms were usually aggravated by cold 
weather.  He denied any debilitating episodes requiring 
hospitalization or bed rest.  Objectively, there was 
tenderness on the frontal and maxillary sinuses.  The nasal 
turbinates were enlarged, causing a 20 percent obstruction on 
the right and a 5 percent obstruction on the left.  There was 
nasal mucose with erythema.  The diagnosis was "sinusitis 
not found."

Based on the objective evidence as detailed in pertinent part 
above, there is no basis for assignment of a compensable 
evaluation under Diagnostic Code 6514.  Indeed, the Veteran 
denied incapacitating episodes as contemplated under that 
code section.  Moreover, while he endorsed constant 
congestion and discharge, he reported only occasional 
headaches, and did not report sinus pain.  For these reasons, 
his disability picture is not found to equate to three to six 
non- incapacitating episodes per year as described under 
Diagnostic Code 6514.  Rather, the currently assigned 
noncompensable evaluation appears to appropriately reflect 
the Veteran's symptomatology.  It is again noted that, 
although the record contains voluminous amount of medical 
records, sinus and nasal complaints are documented extremely 
infrequently, suggesting a very mild degree of severity for 
this disorder.  

The Board has also considered whether any alternate 
diagnostic codes could serve as a basis for an increased 
rating here.  In this regard, Diagnostic Code 6522, for 
allergic or vasomotor rhinitis, is applicable.  That code 
provides a 10 percent rating where there is nasal obstruction 
of greater than 50 percent on both sides, or complete 
obstruction on one side.  In the present case, some nasal 
obstruction is present due to swollen turbinates, as noted at 
the October 2007 VA examination.  However, the degree of 
obstruction, as set forth above, is not sufficient to meet 
the criteria for a compensable rating under Diagnostic Code 
6522.  Similarly, because there is less than 50 percent nasal 
obstruction, a compensable rating could also not be attained 
via application of Diagnostic Code 6523, or by analogy under 
Diagnostic Code 6502, for deviated nasal septum.  There are 
no other relevant diagnostic codes for consideration.  

In sum, the claim of entitlement to a compensable rating for 
a sinus disorder
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

H.  Vertigo

In an unappealed May 1992 rating decision, service connection 
was awarded for vertigo.  A noncompensable evaluation was 
assigned.  In a June 2001 communication, the Veteran 
requested an increased rating.  The claim was denied in a 
December 2007 rating action that is the subject of the 
instant appeal.   

Throughout the rating period on appeal, a noncompensable 
rating has been in effect under Diagnostic Code 6205 for 
vertigo, rated as analogous to Meniere's syndrome.  Under 
that code section, a 30 percent rating is assigned for 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A note to the diagnostic code indicates 
that Meniere's syndrome may be rated either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation. An 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Diagnostic Code 
6205.

In evaluating the evidence within the rating period on 
appeal, the Board observes that complaints of daily dizzy 
spells were noted in a March 2003 VA audiologic examination.  
However, such symptomatology was attributed to temporal lobe 
epilepsy, which relates to another issue on appeal.  There 
are no demonstrated complaints or treatment for dizziness, 
apart from as a component of epilepsy, throughout the rating 
period in question.

As the record here fails to document any vertigo-related 
dizzy spells, there is no basis for assigning a compensable 
rating under Diagnostic Code 6205.  

The Board also calls attention to Diagnostic Code 6204, 
concerning peripheral vestibular disorders, as an alternate 
rating code for consideration here.  Under Diagnostic Code 
6204, a 10 percent rating is warranted where the evidence 
demonstrates occasional dizziness.  A 30 percent rating 
applies for dizziness and occasional staggering.  However, a 
note to the diagnostic code states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable rating must be assigned.  As 
the Veteran's dizziness has only been objectively linked to 
epilepsy, and not to a peripheral vestibular disorder such as 
vertigo, his own unsubstantiated reports of vestibular 
dizziness cannot be used in support of the claim.  Therefore, 
there is no basis for a compensable rating under this 
section.  Moreover, no other relevant code sections have been 
identified here.  

In sum, the claim of entitlement to a compensable rating for 
vertigo must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

I.  Leukocytoclastic Vasculitis and Dermatitis

In an unappealed May 1992 rating decision, service connection 
was awarded for leukocytoclastic vasculitis and dermatitis.  
The Veteran subsequently requested an increased rating.  The 
claim was denied in a December 2007 rating action that is the 
subject of the instant appeal.   

Throughout the rating period on appeal, a noncompensable 
rating has been in effect  under Diagnostic Code 7806, rated 
as analogous to dermatitis/eczema.  It is observed that the 
provisions under 38 C.F.R. § 4.118, pertaining to skin 
disabilities underwent revision effective August 30, 2002.  
The record here contains many submissions and claims from the 
Veteran and it is not entirely clear which correspondence was 
deemed by the RO to constitute the claim for an increased 
rating.  However, leukocytoclastic vasculitis was clearly not 
listed among the claimed disorders in letters prior to August 
30, 2002.  Accordingly, it is concluded that the pre-amended 
version of the rating schedule is not for application here.  
Moreover, although recent amendments were made effective 
October 23, 2008, those only apply to claims filed on or 
after that date, unless special request is made by the 
Veteran to be considered under the revised criteria.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  In this case, the Veteran 
made no such request and thus the revised version of the 
rating criteria, effective October 23, 2008, will not here be 
considered.  

The Diagnostic Code 7806, as in effect beginning August 30, 
2002, a noncompensable rating applies where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy 
required during the last 12 months.  To be entitled to the 
next-higher 10 percent rating, at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. 

In this case, the Veteran underwent a VA examination in 
October 2007.  At that time, he reported rashes with itching 
involving his arms legs and torso.  He treated the condition 
with camphor lotion with menthol.  The lotion usually 
resolved the rashes.  Without the lotion, the rashes recur.  
His last intensive episode of skin rash occurred 10 years 
earlier.  He denied incapacitating episodes or 
hospitalization for the condition within the last year.  
Objectively, no skin lesions were detected by the examiner.  
No other evidence during the rating period in question 
demonstrates skin rashes.  

Based on the foregoing, there is no objective evidence 
showing that at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent but less than 20 
percent, of exposed areas are affected.  Moreover, the 
evidence of record does not establish the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Accordingly, there is no basis for a compensable 
evaluation for this disability under Diagnostic Code 7806.  

The Board acknowledges Ardison v. Brown, 6 Vet. App. 405, 408 
(1994), in which it was held that in situations where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease.  Here, however, there is no evidence of significant 
periods of flare-up such as to justify another examination.  
Indeed, the Veteran essentially stated at his October 2007 
examination that the lotion he used was effective at 
resolving his rashes.  Moreover, because a review of the 
numerous clinical records in the claims file during the 
period in question reveals no complaints referable to this 
disability, it is reasonable to conclude that he does not 
suffer from any significant flares-ups.  Indeed, based on the 
history provided by the Veteran at his October 2007 VA 
examination, his last notable flare-up occurred 10 years 
earlier, well before the time period under consideration in 
the instant appeal.  

The Board further concludes that there are no other 
diagnostic codes which could afford a compensable evaluation 
for the Veteran's leukocystic vasculitis and dermatitis.  As 
the Veteran indicated at the October 2007 VA examination, the 
disability affected his arms, legs, and torso.  Thus, 
Diagnostic Code 7800, addressing disfigurement of the head, 
face, or neck, is not for application.  Similarly, as the 
disability in question is not analogous to scarring 
Diagnostic Codes 7801-7805 do not apply.  No other code 
sections have been identified as being relevant to the 
disability in question.  

In sum, the claim of entitlement to a compensable rating for 
leukocystic vasculitis and dermatitis must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

J.  Bilateral Hearing Loss

In an unappealed May 1992 rating decision, service connection 
was awarded for bilateral hearing loss, with a noncompensable 
evaluation assigned.  The Veteran subsequently requested an 
increased rating in May 2004.  The claim was denied in a 
December 2007 rating action that is the subject of the 
instant appeal.   

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent. 38 C.F.R. §§ 4.85(b), 4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

In the present case, the Veteran underwent VA audiologic 
examination in July 2006.  At that time, the Veteran's 
average puretone threshold for the right ear was 44 decibels, 
and his average puretone threshold for the left ear was 34 
decibels.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 100 percent in 
the left ear.

Applying the findings of the July 2006 VA examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. Considering that 
the veteran's right ear manifests an average puretone 
threshold of 44 decibels, with a 98 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.

Considering that the Veteran's left ear manifests an average 
pure tone threshold of 34 decibels, and 100 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be that of Level 
I impairment. Applying these results to Table VII, a 
noncompensable evaluation is assigned.

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA. Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

It is further noted that the VA examiner considered the 
impact of the Veteran's hearing loss on his daily activities.  
Specifically, the examination report noted that the Veteran 
had difficulty hearing in crowds and also hearing the 
television.   
Thus, the July 2006 examination is in compliance with 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report. 

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  New and Material

The Veteran's claims of entitlement to service connection for 
lung disease, right shoulder disorder (excluding arthritis), 
degenerative joint disease, vascular headaches, depressive 
disorder, conjunctivitis, OCD, cervical strain, hypertension, 
bilateral foot disorder, oxygen deficiency, and 
gastroenteritis have all been previously denied.  

Applicable law provides that a claim that has been the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  New evidence 
means evidence not previously submitted. Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claims. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board must make the threshold preliminary determination 
of whether new and material evidence has been received before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on the underlying 
merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Moreover, if the Board finds that no new and material 
evidence has been offered, that is where the analysis must 
end, and what the RO determined in this regard is irrelevant. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

A.  Vascular Headaches, OCD, Hypertension, Oxygen Deficiency, 
Lung Disease, Right Shoulder Disorder (excluding arthritis), 
Cervical Strain, Gastroenteritis

The above-noted disorders were last finally denied in a 
September 2003 Board decision.  After a thorough review of 
the record, the Board finds no evidence, either medical or 
testimonial, addressing any of these issues since they were 
last finally denied.  (Evidence has been received in 
reference to the right shoulder and cervical spine, but such 
evidence addresses arthritis, which will be covered elsewhere 
in this decision, and does not bear on the claimed shoulder 
and impingement or cervical strain claimed by the Veteran.)  
Accordingly, it can be concluded without further discussion 
that the requirements of 38 C.F.R. § 3.156 have not been 
satisfied as to these claims.  Therefore, the Veteran's 
application to reopen these claims must be denied.   

B.  Degenerative Joint Disease (Various Joints), Bilateral 
Foot Disorders 

A September 2003 Board decision denied entitlement to service 
connection for degenerative joint disease of the hips, upper 
back, neck, shoulders, left elbow, wrists, fingers, and 
hands.  That decision also denied service connection for 
degenerative joint disease of the feet and toes, as well as 
for other bilateral foot disability.  Moreover, the Board 
denied requests to reopen previously denied claims of 
entitlement to service connection for degenerative joint 
disease of the knees, ankles and right elbow.

In denying the claims, the Board relied on the evidence of 
record, which failed to demonstrate any in-service treatment 
or findings for the disabilities noted above.  (For 
clarification, it is noted that the service treatment records 
do show bilateral elbow complaints, as well as treatment 
referable to the knees, neck, left shoulder, and feet; 
however, such records were silent as to findings of the 
claimed arthritis, and the pertinent radiographic evidence 
was negative.  Moreover, the feet complaints were 
attributable to Achilles tendonitis, which is already 
service-connected and hence not of relevance to the instant 
claim.)  The Board also noted that there was no competent 
evidence causally relating the claimed disorders to active 
service.  

With respect to the bilateral foot issue, the requirements 
under 38 C.F.R. § 3.156(a) for new and material evidence have 
not been satisfied. In this regard, the Board acknowledges 
private treatment records dated in May 2005 and April 2006 
showing a diagnosis of hallux limitus in both feet.  However, 
the medical evidence of record at the time of the last final 
September 2003 Board decision included surgical reports dated 
in January 2000, September 2000, and December 2002 showing 
surgery for hallux limitus of the right foot.  An October 
2002 operation report indicated surgery on the left foot.  
Thus, the recently received medical records showing treatment 
for hallux limitus are found to be cumulative and redundant 
of the record as it was constituted in September 2003.  
Moreover, none of the medical evidence received subsequent to 
the last final Board decision contains an opinion of etiology 
linking a current non-arthritis disability of the feet to 
active service.  Moreover, the Veteran's own testimonial 
evidence added to the record since September 2003 does not 
contain statements as to continuity of symptomatology or 
otherwise suggest a causal relationship to active service.  
In short, the evidence in September 2003 failed to 
demonstrate that any current non-arthritic foot disorder was 
related to service.  Such evidence remains lacking and the 
request to reopen this claim must therefore be denied.  

Regarding the arthritis claims, statements from private 
physicians dated in March 2004, November 2004, March 2005, 
May 2005, September 2005 and March 2006 indicate current 
findings consistent with degenerative joint disease involving 
numerous joints, including the ankles, knees, neck, 
shoulders, elbows, hips, hands, and feet.  These 
communications attribute such degenerative changes to the 
Veteran's active service, and in the case of the March 2005, 
May 2005 and March 2006 letters, to in-service injuries.  

The private physician letters described above were not 
previously before agency decisionmakers and are not 
cumulative or redundant of evidence already associated with 
the claims file at the time of the last final September 2003 
Board denial.  Accordingly, such evidence is found to be new 
under 38 C.F.R. § 3.156(a).  Moreover, as such evidence 
addresses the etiology of the claimed arthritis, it relates 
to an unestablished fact necessary to substantiate the 
claims.  Accordingly, such evidence is found to be new and 
material, and the previously denied claims are hereby 
reopened.  To this extent the claims are granted.  The 
underlying service connection issue will be addressed 
elsewhere in this decision.  

C.  Conjunctivitis

An unappealed May 1992 rating decision denied entitlement to 
service connection for conjunctivitis.  The evidence then of 
record included the Veteran's service treatment records, 
which reflected occasional treatment for this disorder.  
Specifically, conjunctivitis was noted in service treatment 
reports dated in July 1990 and December 1990.  However, in-
service physical examinations consistently showed normal 
eyes, and the Veteran routinely denied eye problems in the 
accompanying reports of medical history.  Separation 
examination in August 1991 showed normal findings, with no 
subjective complaints raised by the Veteran.  Following 
separation from service, a VA examination in March 1992 
showed a normal ocular system.  Based on this evidence, the 
RO concluded that the in-service treatment represented an 
acute and transitory condition, and that no current 
disability existed.  

Following the last final RO denial in May 1992, the evidence 
added to the record included a December 1999 private 
treatment record noting conjunctiva, as well as a July 1994 
VA outpatient record indicating conjunctivitis.  No other 
recently added evidence demonstrates conjunctivitis.  These 
reports do not meet the requirements for new and material 
evidence under  38 C.F.R. § 3.156(a).  Indeed, they merely 
reflect occasional, acute symptoms and treatment of 
conjunctivitis, which had already been established by the 
evidence of record at the time of the last final denial in 
May 1992.  As the newly submitted evidence does not 
demonstrate a continuity of symptomatology and does not other 
demonstrate a current chronic disorder that competent 
evidence suggests is related to active service, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  As such, the request to reopen the 
previously denied claim of entitlement to service connection 
for conjunctivitis must fail.  

D.  Depressive Disorder 

A claim of entitlement to service connection for depressive 
disorder was first denied by the RO in May 1992.  A 
subsequent claim was denied in April 1999, which the Veteran 
appealed.  The matter came before the Board in September 
2003, at which time the claim was reopened and the issue was 
remanded for further development.  The claim was then finally 
denied n the merits in a January 2006 Board decision.  The 
Veteran then sought to reopen the claim.  Such request was 
denied by the RO in a December 2007 rating action that is the 
subject of the instant appeal.  

The basis for the Board's January 2006 denial was the absence 
of evidence demonstrating a chronic acquired psychiatric 
disability.  

Subsequent to the January 2006 Board decision, a December 
2007 VA mental health note shows a provisional diagnosis of 
dysthymic disorder.  This evidence was not previously before 
agency decisionmakers.  Such evidence also demonstrates a 
current psychiatric disability, which is an unestablished 
fact necessary to substantiate the claim.  For these reasons, 
the December 2007 clinical note is found to constitute new 
and material evidence under 38 C.F.R. § 3.156.  Accordingly, 
the claim is reopened.  The merits of this issue will be 
addressed elsewhere in this decision.  

IV.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, where a veteran served 90 days or more during a 
period of war, or for a period of 90 days after December 31, 
1946, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R.§§ 3.307, 3.309 (2008).  The chronic 
diseases of relevance here include arthritis, 
arteriosclerosis, cardiovascular-renal disease, epilepsy, 
other organic disease of the nervous system, myasthenia 
gravis, osteomalacia, multiple sclerosis, amyotrophic lateral 
sclerosis, and ulcers.  38 C.F.R. § 3.309(a).  Moreover, the 
presumptive period for multiple sclerosis is 7 years, rather 
than one.  38 C.F.R. § 3.307(a)(3).  

Given the sheer number of claims for consideration, the Board 
has tried, where possible, to group issues involving the same 
anatomical system together, for ease of analysis.

A.  Musculoskeletal System

i.  Bone disorders, to include osteoporosis and osteomalacia

The Veteran is claiming entitlement to service connection for 
osteoporosis and osteomalacia.  Osteoporosis is the reduction 
in amount of bone mass and osteomalacia is the inadequate or 
delayed mineralization of osteoid in mature cortical and 
spongy bone.  See Dorland's Illustrated Medical Dictionary, 
1202 and 1201 (28th edition, 1994).

The service treatment records reveal numerous musculoskeletal 
complaints, involving the knees, left thumb, back, ankles, 
neck, right wrist, left shoulder, and right foot.  Such 
records did not contain any findings of osteoporosis or 
osteomalacia.  

The post-service record contains consistent joint complaints, 
ultimately attributed to degenerative joint disease, as well 
as to conditions, such as fibromyalgia, for which service 
connection is already in effect.  

Specific to the instant claim, the record contains a March 
1993 bone scan study, which showed abnormal results.  The 
findings were consistent with arthritic disease of the large 
joints, but did not indicate osteoporosis or osteomalacia.  A 
subsequent March 2005 bone density study demonstrated 
osteopenia of the lumbar spine and hip.  The clinical history 
indicated "osteoporosis by history."   

Based on the evidence of record, there is no support for a 
grant of service connection here.  Indeed, the in-service 
complaints relating to musculoskeletal joint pain, with no 
findings demonstrating bone loss or inadequate bone 
mineralization.  Moreover, although there was an abnormal 
bone scan in 1993, the report clearly indicates findings 
consistent with degenerative joint disease, with no mention 
of bone loss or other manifestations suggestive of the 
disabilities presently at issue.  Osteoporosis is not 
indicated until 2005, almost 15 years after separation from 
service.  evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the Veteran has not here expressed continuity of 
symptomatology regarding manifestations of bone loss.  
Finally, no competent evidence of record causally relates any 
current osteoporosis or osteomalacia to the Veteran's active 
service.  
To the extent that the Veteran believes any current 
osteoporosis and osteomalacia is causally related to active 
service, the question of etiology here involves highly 
complex questions that he, as a layperson, is not competent 
to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

It is added that, because there are no manifestations of 
osteomalacia within the first post-service year, presumptive 
service connection on the basis of chronic disease is also 
precluded.  38 C.F.R. §§ 3.307, 3.30-3.309.  

In sum, the claims of entitlement to service connection for 
osteoporosis and osteomalacia must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ii.  Ankylosis: spine, multiple joints

The Veteran is claiming entitlement to service connection for 
ankylosis of the spine.  He also specifically claimed 
ankylosis of the dorsal spine and of multiple joints 
including the ankles, knees, hands and wrists.  Ankylosis is 
defined as the immobility and consolidation of a joint.  
Dorland's Illustrated Medical Dictionary, 86 (28th edition, 
1994).

The evidence of record has been reviewed and fails to 
demonstrate any ankylosis disability involving of the joints 
in question.  Indeed, the Veteran had range of motion of the 
lumbar spine, as evidenced in a July 2006 VA examination 
previously discussed.  Moreover, an earlier VA examination in 
March 2002 demonstrated that the Veteran had motion of the 
ankles, knees, hands, and wrists.  No other competent 
evidence of record indicates immobility of the joints in 
question.  

Based on the foregoing, it is concluded that the record fails 
to establish a current disability as to the ankylosis claims.  
In the absence of such evidence, the claims must fail.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

iii.  Sacro-iliac injury and weakness, bilateral tibia 
impairment, bilateral fibula impairment, bilateral femur 
impairment, impairment of the clavicle or scapula, bilateral 
knee impairment, left elbow disorder

At the outset, the Board notes that the issue of degenerative 
joint disease of multiple joints is addressed elsewhere in 
this decision, and thus the instant issue involves only non-
arthritic disability.  In this regard, while the Veteran was 
treated in service for hip, shoulder, and elbow pain, with a 
diagnosis of tendonitis, separation examination was normal 
and there is no post-service clinical evidence demonstrating 
any current hip, shoulder, or elbow disability other than 
arthritis and, in the case of the left shoulder, bursitis 
(which is already service-connected).  Similarly, while the 
Veteran was treated for knee pain in service, including right 
knee effusion in February 1982, and was diagnosed with knee 
strain in May 1991, separation examination was normal and the 
post-service record demonstrates no knee disability aside 
from degenerative joint disease.  Thus, the in-service 
complaints, to the extent that they involved a disorder other 
than arthritis or, with respect to the left shoulder, 
bursitis, are found to have been acute and transitory, 
resolving without residuals prior to separation.  Therefore, 
in the absence of any demonstrated current disability of the 
hips, shoulders, left elbow, and knees, the claims must fail. 
Brammer, 3 Vet. App. 223, 225 (1992).  Regarding the tibia, 
fibula, and femur claims, there is no evidence, either in 
service or thereafter, to show any disability and thus those 
claims must be denied on the same basis.  

iv.  Muscle injuries, groups I-XXIII

The Veteran is claiming entitlement to service connection for 
injuries involving muscle groups I-XXIII.  Both the service 
treatment records and the post-service record are entirely 
silent as to any muscle injury as contemplated under 
38 C.F.R. § 4.56, involving superficial or penetrating wound 
from a bullet, shell, shrapnel fragment, or missile, 
affecting muscle tone, substance, and power.  The Board 
acknowledges an in-service finding of peroneal muscle group 
spasticity made in February 1982, which was later referenced 
in a May 2005 letter written by Dr. M.K.B.  However, despite 
this finding, there was no further treatment referable to the 
muscles, and the in-service examinations consistently showed 
normal muscle findings, including the August 1991 separation 
examination.  Thus, any in-service muscle complaints are 
found to be acute and transitory, resolving without residual 
prior to separation.  This conclusion is supported by the 
post-service record, which, as previously noted, fails to 
demonstrate any current disability or injury to any muscle 
group (and excluding neuromuscular-type disorders, such as 
multiple sclerosis, which will be addressed elsewhere in this 
decision).  For this reason, the claim must fail.  Brammer, 
3 Vet. App. 223, 225 (1992).

B.  Brain, neurologic system 

i.  Brain disease

Neither the service treatment records nor the post-service 
clinical reports contain any findings or manifestations of 
brain disease.  Other neurologic disorders, such as epilepsy, 
have been demonstrated, but these are the subject of other 
claims.  As no current brain disease is shown, the instant 
claim is denied.  Brammer, 3 Vet. App. 223, 225 (1992).



ii.  Epilepsy

The service treatment records are silent as to any complaints 
or treatment referable to epilepsy.  In-service examinations, 
including separation examination in August 1991 showed normal 
findings and the Veteran consistently denied epilepsy or fits 
in reports of medical history completed throughout his active 
duty.  

Following separation from active service, VA outpatient 
treatment records dated in March 2002 contained an impression 
of transient alteration of awareness, described by the 
Veteran as periods of forgetfulness.  A May 2002 VA EEG 
showed abnormal findings.  Specifically, there was 
epileptiform activity in both the anterior and temporal 
regions.  VA records reflect treatment for seizures from 
March 2002 to June 2004.  On some occasions, the Veteran 
regained consciousness to find himself lying on the ground.  
A treatment report dated in March 2003 indicated that the 
Veteran was suffering from frequent lapses of time.  During 
such periods, he would stare ahead and could not move or 
hear.  He was no longer having episodes of falling down with 
loss of consciousness. 

In a private treatment record dated in July 2004, a diagnosis 
of partial complex epilepsy with psychomotor spells was 
indicated, based on neuroimaging studies.  The report 
indicated that the spells had been intermittently persistent 
and had caused interference with activities of daily living 
since the mid-1970s or earlier, with a notable increase in 
spells during the 1990s.  

In September 2005, the Veteran underwent a VA fee basis 
examination and epilepsy was diagnosed.  It was noted that 
the diagnosis was first made in 2002.  The examination report 
indicated the Veteran's reports of forgetfulness since high 
school.  The examiner concluded that the Veteran had likely 
suffered from petit mal seizures throughout most of his adult 
life.  

Based on the above, a current disability of epilepsy is 
established and the first element of a service connection 
claim has been satisfied.  However, as will be discussed 
below, the remaining criteria for service connection have not 
been met.

The evidence of record, described in pertinent part above, 
suggests that the Veteran's epilepsy existed prior to 
service.  In this regard, it is noted that a Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111.

In this case, enlistment examination in July 1965 showed 
normal findings and the Veteran denied a history of epilepsy.  
Thus, the Board finds that the presumption of soundness 
operates here. Moreover, while there is some reference to 
episodes of forgetfulness dating back to high school, the 
record does not contain clear and unmistakable evidence of a 
preexisting chronic disability of epilepsy such as to rebut 
the presumption.  Accordingly, the presumption of soundness 
remains intact and the relevant inquiry is whether the 
evidence demonstrates that epilepsy was incurred in, rather 
than aggravated by, active service.

As previously noted, the service treatment records do not 
show any complaints or findings of epilepsy or other seizure-
type disorder.  Moreover, the post-service evidence does not 
demonstrate epilepsy until 2002, 11 years following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran can provide testimony 
as to observable symptomatology, such as his periods of 
forgetfulness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran's reported medical history 
is not found to be probative.  Indeed, the complete lack of 
in-service treatment is inconsistent with his reported 
history of intermittent spells severe enough to interfere 
with activities of daily living, as noted in a July 2004 
private treatment record.  Indeed, the Veteran received 
treatment for numerous disorders during service.  It would 
therefore appear reasonable to expect to find some complaint 
of epileptic activity in those records if the Veteran was 
indeed experiencing severe epileptic symptoms, even if only 
on an intermittent basis.  Moreover, the Veteran routinely 
denied any epileptic disorders in reports of medical history, 
during the same time period that he claims his symptoms 
interfered with his daily activity.  This simply is not 
credible.  In light of this, and factoring the lengthy gap 
between separation from service and documentation of 
epilepsy, it is determined that continuity of symptomatology 
has not been shown, either in the clinical record or by the 
Veteran's testimonial evidence.  Moreover, no competent 
evidence of record causally relates the currently diagnosed 
epilepsy to active service.  In so finding, the Board 
acknowledges the VA examiner's statement that the Veteran 
likely had seizures throughout his adult life.  However, such 
statement appears to be based solely on the Veteran's own 
reported history, and as such it holds no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993)).

The Veteran himself believes his epilepsy is attributable to 
his active service.  However, the question of etiology here 
involves highly complex questions that he, as a layperson, is 
not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Finally, it is noted that, because epilepsy was not manifest 
within the first post-service year, presumptive service 
connection on the basis of chronic disease is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

In sum, the record does not support a grant of service 
connection for epilepsy.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

iii.  Paramyoclonus multiplex, convulsive tics, chorea, 
amytrophic lateral sclerosis, neuralgias, multiple sclerosis, 
myasthenia gravis.

The Veteran is claiming entitlement to service connection for 
a variety of disabilities affecting nervous system 
functioning, to include convulsive disorders of the muscles 
other than epilepsy, which was addressed in the analysis 
above.  

For clarification purposes, myoclonus is defined as shock 
like contractions of muscle, and paramyoclonus is myoclonus 
of several unrelated muscles.  See Dorland's Illustrated 
Medical Dictionary, 1092, 1229 (28th edition, 1994).  Chorea 
is the ceaseless occurrence of a wide variety of rapid, 
highly complex, jerky, dyskinectic movements that appear to 
be well-coordinated but are performed involuntarily.  Id at 
323.  Amytrophic lateral sclerosis is a motor neuron disease, 
marked by progressive degeneration of neurons, and is also 
known as Charcot syndrome and Lou Gehrig disease.  Id at 
1496.  Multiple sclerosis involves lesions of the white 
matter in the central nervous system, causing symptoms such 
as weakness and incoordination.  Id.  Finally, myasthenia 
gravis is a disorder of neuromuscular function.  Id at 1085.  

To the extent that the record indicates any muscular or 
neurologic disability, such has been attributed to the 
Veteran's service-connected fibromyalgia (muscular/joint 
pain) and epilepsy.  There is no evidence of any other 
neuromuscular disorders, to include paramyoclonus multiplex, 
convulsive tics, chorea, amytrophic lateral sclerosis, 
neuralgias, multiple sclerosis, myasthenia gravis.  In the 
absence of evidence establishing current disability, these 
claims must be denied. Brammer, 3 Vet. App. 223, 225 (1992).  
Furthermore, because no symptomatology of organic disease of 
the nervous system, or of myasthenia gravis, were manifest 
within the first post service year, or, with respect to 
multiple sclerosis, within the first 7 post-service years, it 
logically follows that presumptive service connection based 
on chronic disease must also be denied.  38 C.F.R. §§ 3.307, 
3.309.  



iv.  Tinnitus

The evidence of record demonstrates a current diagnosis of 
tinnitus.  Specifically, tinnitus is noted upon VA 
examinations in March 2003 and July 2006.  For the reasons 
discussed below, a grant of service connection is found to be 
appropriate for this disability.  

The March 2003 and July 2006 examinations indicate a history 
of tinnitus since 1985, during the Veteran's active service.  
In the March 2003 examination report, the Veteran denied 
military combat but alleged exposure to weapons fire, 
engines, and generators.  He stated that hearing protection 
only became available in his later years of service.  

The Veteran's reports of military noise exposure are deemed 
credible and consistent with the types and circumstances of 
his service.  38 U.S.C.A. § 1154(a).  In this regard, his DD 
Form 214 indicates receipt of a sharpshooter award, 
demonstrating proximity to gunfire.   Accordingly, in service 
hearing loss is conceded.  Indeed, it is noted that service 
connection is already in affect for hearing loss.  Moreover, 
although tinnitus was not noted in service or for many years 
thereafter, the Veteran is competent to report ringing in his 
ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  His own 
statements in this regard are found to satisfy continuity of 
symptomatology, enabling a grant of service connection here.  
As tinnitus cannot be treated, the absence of post-service 
treatment does not render the Veteran's history of continuous 
symptoms incredible.  Accordingly, the evidence is at least 
in equipoise and service connection is awarded for tinnitus.  

C.  Endocrine Disorders (hypothyroidism)

Neither the service treatment records nor the post-service 
evidence demonstrates any current disability of 
hypothyroidism.  To the extent that some symptoms associated 
with hypothyroidism, such as weakness, muscle aches, and 
gastrointestinal problems have been demonstrated, such have 
been attributed to service-connected disabilities such as 
fibromyalgia or are components of other disabilities claimed 
in this appeal.  Thus, the evidence fails to show current 
disability of hypothyroidism for which service connection 
could be granted.  
For this reason, the claim must be denied. Brammer, 3 Vet. 
App. 223, 225 (1992).  

D.  Gastroinstestinal/Stomach/Liver/Rectal Disorders (ulcer 
disorder, esophagus disorder to include GERD, gall bladder 
disease, a lower gastrointestinal disorder excluding 
gastroenteritis, alternately characterized as irritable colon 
syndrome, splenic flexure syndrome, dysentery bacillary, 
ulcerative colitis, distomiasis, enterocolitis, and 
diverticulosis, a stomach disorder characterized as 
gastritis, dyspepsia, stenosis, injury, hepatitis, hiatal 
hernia, inguinal hernia, pancreatitis, rectal disorder, and 
peritoneum adhesions.)
         
The Veteran is claiming entitlement to service connection for 
various gastrointestinal disorders, including an ulcer 
disorder, a disorder of the esophagus, and pancreatitis, and 
as well as for hepatitis, a liver disorder.  These claims are 
found to relate to disability distinguishable from the 
previously denied gastroenteritis claim, obviating the need 
for new and material evidence on these issues.  Boggs v. 
Peake, 520 F.3d 1330 (2008).  

The service treatment records reflect gastrointestinal 
complaints.  Specifically, in May 1967and January 1977 the 
Veteran was treated for gastroenteritis, a separate issue 
that has been addressed earlier in this decision.  The 
service treatment records next show treatment for viral 
syndrome with associated gastrointestinal symptoms in 
December 1980.  Next, the Veteran was treated for diarrhea in 
October 1984.  Epigastric tenderness was noted in December 
1985 and again in January 1987.  An assessment of 
gastroesophageal reflux disease (GERD) and probable 
duodenitis was recorded in February 1987.  There was no 
further in-service treatment for gastrointestinal symptoms.  
Physical examinations in-service consistently showed normal 
findings and the Veteran routinely denied intestinal problems 
in the accompanying reports of medical history.  Separation 
examination in August 1991 showed normal findings, with no 
subjective complaints raised by the Veteran.  

Following separation from service, VA examination in March 
1992 revealed no gastrointestinal abnormalities.  A June 1998 
letter written by a private physician noted that the Veteran 
was under treatment for severe gastroenteritis, which again, 
is not a component of the instant analysis.  Additionally, 
private treatment reports dated in June 2000, July 2001, and 
August 2001, and VA clinical records dated in May 2002 and 
October 2002, all reflect treatment for gastrointestinal 
problems, with diagnoses of GERD.  A March 2002 VA 
examination noted the Veteran's complaints of almost daily 
cramping and other symptomatology since service, but 
objectively found no gastrointestinal disorder.  That March 
2002 examination report also noted that testing for the 
hepatitis C antibody was negative.  

As set forth above, the evidence of record does reveal both 
in-service and post-service treatment referable to 
gastrointestinal problems.  However, such records have not 
demonstrated complaints or treatment specific to ulcers or to 
any form of gall bladder disease.  There is similarly no 
showing of any current chronic lower gastrointestinal 
disability identified as irritable colon syndrome, splenic 
flexure syndrome, dysentery bacillary, ulcerative colitis, 
distomiasis, enterocolitis, or diverticulosis.  Likewise, 
there is no demonstration of any current chronic stomach 
stomach disorder characterized as gastritis, dyspepsia, 
stenosis, injury, or hiatal hernia.  Furthermore, no evidence 
of record indicates any pancreatitis disability, or any 
rectal disorder to include impaired sphincter control, 
flatulence, stricture, and prolapse.  There is no evidence 
showing peritoneum adhesions.  Finally, there is no 
demonstration of hepatitis.  As the record is entirely devoid 
of findings referable to such disorders, those claims fail.  
Brammer, 3 Vet. App. 223, 225 (1992).  Obviously, as ulcer 
disability has not been shown to exist, presumptive service 
connection based on manifestations shown in the first post-
service year must also fail.

Regarding the claimed esophagus disorder, the Board 
acknowledges the finding of GERD noted during service, as 
well as the post-service diagnoses as described above.  It is 
noted that no diagnoses are seen following 2002.  However, in 
this vein, the Board calls attention to McLain v. Nicholson, 
21 Vet. App. 319 (2007).  In McLain, the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.

Based on the foregoing, the evidence of record is deemed to 
establish current gastrointestinal disability of GERD.  
However, a grant of service connection is nevertheless not 
warranted here.  Indeed, no service records after February 
1987 indicates manifestations or diagnoses of GERD and 
separation examination was normal.  Moreover, VA examination 
in 1992, after the Veteran's discharge, was normal and there 
are no post-service findings of GERD until 2000, almost a 
decade following separation.  Again, in the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the Veteran has not asserted that he has suffered 
continuously from symptomatology associated with an esophagus 
disorder since service.  Finally, no competent medical 
evidence causally relates any current esophagus disorder to 
active service.  The Veteran himself is not found competent 
to address the complex question of etiology present in this 
case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, with respect to the inguinal hernia claim, the 
service treatment records show no complaints or treatment.  
In-service physical examinations were normal, to include the 
August 1991 separation examination.  Moreover, the Veteran 
denied hernia or rupture in reports of medical history 
completed in conjunction with such examinations.  After 
service, VA general examination in March 1992 indicated that 
there was no evidence of hernia.  The Veteran subsequently 
underwent surgery on a left inguinal hernia in July 1998.  
Then, in an October 2001 private treatment record, the 
Veteran complained of groin pain.  No hernia was diagnosed at 
that time, however.  Rather, the impression was "rule out 
possible mesh irregularity."  The Veteran was supposed to 
follow up with an abdominal ultrasound, but it does not 
appear that this was ever accomplished.  The remainder of the 
records are silent as to any inguinal hernia complaints or 
treatment.  

The Board notes that the Veteran's specific claim for an 
inguinal hernia was not raised until November 2001.  As the 
record fails to demonstrate hernia disability from that point 
forward, there is no current disability and thus the claim 
fails on this basis.  Moreover, even if the above medical 
evidence from July 1998 and October 2001 was considered, the 
fact remains that an inguinal hernia was not manifested in 
service or until about 7 years thereafter, when the surgery 
was performed.  Separation examination, and a post-service 
examination in March 1992 both showed normal findings.  
Furthemore, the Veteran has not alleged any continuous 
symptomatology since service, nor has any competent medical 
opinion related any current inguinal hernia disorder to 
active service.  Thus, an award of service connection is not 
justified.

In sum, service connection is not warranted for an ulcer 
disorder, a disorder of the gall bladder, or a disorder of 
the esophagus including GERD.  Service connection is also not 
warranted for lower gastrointestinal disorder excluding 
gastroenteritis, a stomach disorder, pancreatitis, a rectal 
disorder, peritoneum adhesions or inguinal hernia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

E.  Vascular and Neurologic Disorder of the extremities

The Veteran is claiming entitlement to service connection for 
vascular and neurologic disorder of the extremities, to 
include claudication, angioneurotic edema, residuals of 
frozen feet, erythromelagia, acrocynanosis, and Raynaud's 
disease.  

The service treatment records are entirely silent as to any 
vascular or neurologic disability of the extremities.  
Separation examination was normal and there were no pertinent 
complaints in the report of medical history completed at that 
time.  Following separation from active service, an October 
1996 VA clinical record indicated complaints of constant foot 
ache.  That report expressly noted the absence of any foot 
swelling, discoloration, or neuro-sensory deficit.  No other 
post-service evidence, including an August 1996 VA 
examination dealing specifically with the feet, shows any 
manifestations of the disorders here claimed by the Veteran.  
Indeed, VA general VA examination in March 2002 indicated 
normal neurologic findings of the extremities.  

In sum, there is no objective showing of any current 
disability with respect to the claimed disorders of 
claudication, angioneurotic edema, residuals of frozen feet, 
erythromelagia, acrocynanosis, and Raynaud's disease.  
Therefore, these claims must fail.  Brammer, 3 Vet. App. 223, 
225 (1992).

F.  Cardiovascular System 

In-service ECGs dated in May 1987 and June 1991 showed sinus 
bradycardia, which is a slow heartbeat.  Dorland's, 223 (28th 
edition, 1994).  The service treatment records do not 
otherwise reveal any complaints or treatment referable to any 
cardiac disorder, and in-service physical examinations were 
routinely normal.  Moreover, while the report of medical 
history completed at the August 1991 separation examination 
showed complaints of chest pain, the Veteran denied heart 
trouble and palpitations at that time and in all earlier 
reports of medical history.  

The post-service record shows a normal chest x-ray in June 
1996.  Thereafter, the record indicates an abnormal cardiac 
study in July 2001.  Specifically, adenosine induced cardiac 
perfusion defects were noted.  A private treatment record, 
also dated in July 2001, indicated atypical chest pain.  
Further cardiac treatment was provided in August 2001. 

Finally, the record includes a March 2002 general VA 
examination containing normal cardiac findings.  No heart 
disability was diagnosed in that report.  

Based on the above evidence, it appears that the abnormal 
findings in 2001 represented an acute and transitory 
condition that has since resolved, based upon the normal 
March 2002 VA examination and the absence of additional 
cardiac complaints or treatment thereafter.  As such, there 
is no current disability shown with respect to the claimed 
auriculoventricular block, arteriosclerotic disease, and 
cerebral arteriosclerosis.  On that basis then, the claims 
are denied.  Brammer, 3 Vet. App. 223, 225 (1992).  In 
reaching this conclusion, the Board again acknowledges the 
sinus bradycardia noted in service but notes that such 
finding merely indicates a potential symptom rather than an 
underlying cardiac disability.  Indeed, upon VA examination 
in March 1992 it was specifically noted that his bradycardia 
was entirely asymptomatic, thus demonstrating the absence of 
any residual disability.

Further, even if the evidence of record could be favorably 
construed as demonstrating current disability, the absence of 
in-service treatment, the normal separation examination, and 
absence of post-service manifestations for a decade all lead 
to the conclusion that any current cardiac disorder is not 
causally related to active service.  Moreover, the Veteran 
has not expressly contended continuity of such symptomatology 
dating back to service.  No competent evidence links any 
current cardiac disability to active service and the 
Veteran's own assertions of causation lack probative value 
here.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, as there is no showing of arteriosclerosis or 
cardiovascular-renal disease within the first post-service 
year, a grant of presumptive service connection based on 
chronic disease is not for application.  38 C.F.R. §§ 3.307, 
3.309.  

In sum, service connection for auriculoventricular block, 
arteriosclerotic disease, and cerebral arteriosclerosis is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

G.  Skin Disorders 

The Veteran is claiming entitlement to service connection for 
various skin disorders including sporotrichosis (an 
infectious skin disorder), scars, and pellagra, the latter of 
which is defined as a clinical deficiency syndrome due to 
deficiency of niacin and characterized by dermatitis, 
inflammation of the mucous membranes, diarrhea and psychic 
disturbances.  Dorland's, 1249 (28th edition, 1994).  
Additionally, a claim of cyclitis (an inflammation of the 
ciliary body) will also be considered among the skin 
disorders.  Finally, the Veteran is claiming entitlement to 
service connection for angiofibroma, which is a lesion 
characterized by fibrous tissue and vascular proliferation.  
Dorland's, 78 (28th edition, 1994).

It is noted that the Veteran is already service-connected for 
leukocytoclastic vasculitis and dermatitis, which involves 
skin rashes.  There is no showing of any other chronic skin 
disability causing distinct and separate symptomatology from 
the service-connected disability.  In this regard, the 
service treatment records reveal treatment for skin nevus 
below the left ear and on the Veteran's back during 1975.  
However, the remainder of the service treatment records were 
silent as to such disorder and no post-service treatment is 
seen for skin nevus.  Moreover, the record is absent any 
findings of symptomatic scar residuals.  Finally, the service 
records do reveal dermatitis complaints and treatment in 
1981.  Moreover, following discharge, VA clinical records 
dated in January 1997 and July 1997 indicate diffuse 
pruritis.  However, such symptoms are representative of the 
Veteran's for leukocytoclastic vasculitis and dermatitis and 
thus another disability cannot be service-connected based on 
the same symptom set.  In this regard, it is noted that 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2008).

In sum, there is no showing of any current sporotrichosis, 
symptomatic scar residuals, pellagra, cyclitis, or 
angiofibroma.  Thus, the claims must be denied.  Brammer, 
3 Vet. App. 223, 225 (1992).  Again, treatment for rashes is 
noted, but such symptoms are contemplated within the 
evaluation assigned for the service-connected 
leukocytoclasitc vasculitis and dermatitis.

H.  Respiratory Disorders 

The Veteran is claiming entitlement to service connection for 
a lung disorder to include as due to systemic infection, 
alternately characterized as bronchitis, bronchiectasis, 
asthma, emphysema, tuberculosis, anthrachosis, silicosis, 
pneumoconiosis, actinomycosis, blastomycosis, aspergillosis, 
mycosis, pleurisy, bronchocutaneous, pleural cavity, and 
coccidioidomycosis.  

The service treatment records reveal treatment for an upper 
respiratory infection in January 1974, and for seasonal 
allergies in the spring of 1977, both of which are a 
component of the Veteran's presently service-connected sinus 
disability.  A record dated in January 1978 also showed 
treatment for seasonal allergic rhinitis, which again, is 
considered as part of the Veteran's service-connected sinus 
disability.  In December 1980, the Veteran was diagnosed with 
bronchitis.  A cough and sore throat, along with other flu 
symptoms, were treated in July 1981.  Sinus problems were 
again noted in June 1986 and another upper respiratory 
infection was treated in November of that year.  More 
allergy-related treatment occurred in April 1987.  In August 
1987, the Veteran had shortness of breath with exercise.  It 
was recommended that he try an inhaler prior to exercise.  
Subsequent service records are absent any complaints or 
findings referable to any respiratory disorder.  Moreover, 
in-service physical examinations show consistently normal 
findings with respect to the lungs and chest, to include upon 
separation examination in August 1991.  The Veteran had 
consistently denied asthma, tuberculosis, shortness of 
breath, and pain/pressure in chest in reports of medical 
history, except for the August 1991 report, which did not 
subjective complaints of shortness of breath and chest pain.  
Again, objective findings showed no disability. 

Following separation from active service, VA examination in 
March 1992 revealed a normal respiratory system.  The 
diagnoses included tuberculosis infection without disease.  A 
chest x-ray taken at that time showed no active disease in 
the chest.  

Pulmonary function testing in 1995 revealed abnormal 
inspiratory flow.  

Upon VA pulmonary examination in May 1996, the Veteran 
reported daily cough, with occasional phlegm.  He denied a 
history of chest pain, dyspnea, or asthma.  Examination 
findings were normal, though x-rays taken at that time showed 
abnormal lesions.  It was noted by the examiner that there 
was no evidence of any active lung disease and that the 
radiographic abnormalities were totally nonspecific and were 
unlikely to cause any physiological impairment.  The examiner 
recommended that pulmonary function tests be undertaken.  
Such tests, performed in May 1996, showed normal findings.  

Another chest x-ray, performed in November 1999, showed a 
mass-like density in the left lower lobe, with suspicious 
appearance.  The examiner was concerned that it might be a 
carcinoma.  A computed tomography of the chest conducted in 
December 1999 was also suspicious for malignancy.  There was 
also adjacent pleural thickening.  

A pulmonary function study dated in January 2000 revealed 
that baseline spirometry was within normal limits.  

In January 2001, private treatment records indicated abnormal 
(blunted) respiratory flow that was attributed to vocal cord 
dysfunction including early glottic closure.  

A March 2002 VA examination found no lung disorder.

Additional pulmonary function tests in April 2002 showed an 
abnormal inspiratory loop.  The impression was rule out upper 
airway obstruction or vocal cord dysfunction.  

The foregoing evidence does not enable a grant of service 
connection here.  Indeed, while the service treatment records 
did reflect upper respiratory infections, seasonal allergies, 
and allergic rhinitis, these problems are already a component 
of the Veteran's presently service-connected sinus 
disability.  Moreover, other in-service symptoms, to include 
cough, and a lone finding of shortness of breath in 1987, 
appear to be acute and transitory in nature, as demonstrated 
by the consistently normal in-service physical examinations 
and the normal post-service VA examination findings in March 
1992 and May 1996.  Furthermore, while the post-service 
records do reflect abnormal pulmonary function test results, 
these appear attributable to vocal cord dysfunction, which 
was not shown in service or for several years thereafter, and 
which has not been causally related to active service by any 
competent medical evidence.  Finally, while post-service 
chest x-rays have shown abnormal findings, they have not 
identified a definitive disability.  In so finding, it is 
noted that the issue of granulomas was analyzed earlier in 
this decision and is not for consideration under the 
immediate analysis.  

In sum, there is no showing of current disability with 
respect to bronchitis, bronchiectasis, asthma, emphysema, 
tuberculosis, anthrachosis, silicosis, pneumoconiosis, 
actinomycosis, blastomycosis, aspergillosis, mycosis, 
pleurisy, bronchocutaneous, pleural cavity, or 
coccidioidomycosis.  Thus, those disorders cannot be service-
connected here.  Brammer, 3 Vet. App. 223, 225 (1992).  
Moreover, to the extent that respiratory abnormality other 
than that caused by the Veteran's service-connected sinus 
disability has been demonstrated by the post-service record, 
such abnormality was not manifested until several years after 
discharge and has not been linked by medical evidence to his 
active service.  
Moreover, the Veteran has not expressly contended continuity 
of such symptomatology dating back to service.  Finally, 
given the complex questions at issue in this case, his own 
contentions as to etiology do not constitute probative 
evidence here.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, service connection for a respiratory disability, 
and for vocal cord dysfunction, must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

I.  Ear, Nose and Throat

The Veteran is claiming entitlement to service connection for 
otitis interna, otosclerosis, nasal septum deviation, larynx 
stenosis, and laryngitis.

It is noted that the record is entirely devoid of any 
findings of otitis interna or otosclerosis, thus precluding a 
grant of service connection for these disabilities.  Brammer, 
3 Vet. App. 223, 225 (1992).  Similarly, deviated nasal 
septum has not been shown, and therefore an award of service 
connection is also not appropriate for that disability.  
Finally, there is no showing of larynx stenosis, and 
laryngitis.  It is acknowledged that vocal cord dysfunction 
was diagnosed in January 2001.  To the extent that such 
finding is indicative of larynx disability, it was not shown 
in service and was not first manifest until a decade 
following separation.  Again, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, the Veteran has not endorsed a history of 
continuous vocal cord or larynx symptoms, and no competent 
medical evidence causally relates the 2001 findings to active 
service.  Thus, to the extent that current disability has 
been demonstrated as to the larynx claims, service connection 
must nevertheless be denied.  

J.  Genitourinary System

The service treatment records are absent any complaints or 
treatment referable to any urinary disorder.  In-service 
physical examinations consistently showed normal findings, 
including the Veteran's August 1991 separation examination.  
The Veteran routinely denied frequent or painful urination, 
and further denied blood in his urine, in reports of medical 
history completed throughout active service.  

Following service, the first reference to any urinary problem 
is seen in a March 2002 VA outpatient treatment report.  At 
that time, the Veteran reported urinary frequency, which he 
described as "normal" for him.  He indicated that he took 
medication for that condition.  No diagnosis relating to 
urinary frequency was rendered and the purpose of the visit 
was to treatment low back pain.  

In a June 2006 VA clinical record, the Veteran complained of 
a long history of nocturia, since the late 1980s and early 
1990s.  He stated that at one point he was getting up 9 times 
per night.  He denied any pain, burning, or visible 
hematuria.  He was diagnosed with lower urinary tract 
symptoms and was instructed to wear diapers as necessary.  No 
additional treatment records reflect urinary complaints.

Based on the foregoing, a grant of service connection is not 
warranted here for ay urinary disability.  Indeed, the record 
is entirely devoid of any evidence of cystitis, prostate 
gland infection or polydipsia, the latter of which involves a 
chronic excessive intake of water per Dorland's, 1327 (28th 
edition, 1994).  

Regarding urinary frequency (polyuria) and voiding 
dysfunction generally, such has been demonstrated by the 
post-service record.  However, this was not documented until 
2002, over a decade following discharge.  

The Board recognizes the Veteran's reported history of 
urinary problems dating back to the late 1980s.  In this 
regard, he is competent to report this observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, as the 2002 clinical record indicated that he was 
on medication for this disorder, it is conceded that his 
symptoms pre-dated 2002.  However, to the extent that the 
Veteran claims to have been symptomatic since the late 1980s, 
this is contradicted by the in-service examinations 
reflecting normal findings, as well as the in-service reports 
of medical history, in which he routinely denied frequency, 
pain, blood, or any other urinary dysfunction.  Moreover, 
there is no documented treatment until many years after 
separation.  Therefore, although such symptoms likely 
preceded the first shown treatment in 2002, the file still 
lacks credible evidence of continuous symptoms dating back to 
active service.  Moreover, no competent medical evidence 
causally relates any current urinary disorder to active 
service.  For these reasons, the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

K. Psychiatric Disorders

The Veteran is claiming entitlement to service connection for 
various psychiatric disorders, including schizophrenia, mood 
disorders, somatoform disorders, anxiety disorders, and 
delirium.  He is also seeking service connection for 
agitographia (excessive rapidity of writing, per Dorland's, 
38 (28th edition, 1994)), which will be considered as a 
psychiatric disorder.  

It is observed that service connection was previously denied 
for depressive disorder and OCD.  The depressive disorder has 
since been reopened (in this decision) and will be considered 
at this time.  In this regard, it is acknowledged that the RO 
did not reopen the claim.  However, as a separate issue, the 
RO considered the claim of dysthymic disorder on the merits.  
Therefore, the Veteran is not prejudiced by the Board 
adjudicating the depressive/dysthymic disorder at this time.  
The OCD claim has not been reopened and is not for 
consideration in this immediate analysis.  

The service treatment records fail to demonstrate any 
complaints, treatment, or objective manifestations of any 
psychiatric disorder.  In-service physical examinations 
showed normal findings, including upon separation in August 
1991.  The Veteran consistently denied nervous trouble, 
sleeping difficulty and depression/excessive worry on all 
reports of medical history except for the report completed in 
August 1991, which did reflect the latter two symptoms.  
 
Following separation from active service, a March 1992 fee 
basis VA psychiatric examination was conducted.  The Veteran 
complained of sleep disturbance and stated that he had felt 
"different" for the past 3 years.  He was anxious, 
irritable, and questioned his judgment.  He also endorsed 
problems with concentration and memory.  Following mental 
status examination, the examiner indicated that cyclothymic 
disorder versus bipolar mood disorder were considerations 
with respect to the Veteran's symptomatology.  

A subsequent VA psychiatric examination was conducted in 
March 2002.  The Veteran's presentation at that time was 
suggestive for OCD (adjudicated elsewhere in this decision) 
and paranoid trends.  However, his symptom set was not 
typical for any specific psychiatric disorder.  The examiner 
deferred a final diagnosis pending the completion of 
additional psychological testing.  After such testing was 
performed, the examiner added an addendum indicating that no 
psychiatric disorder was found.  He further remarked that a 
portion of the test results were invalidated by excessive 
over-reporting.   

An April 2002 VA clinical record indicated another 
psychiatric evaluation.  No diagnosis was rendered at that 
time.  Subsequent VA mental health notes in December 2002 
also failed to show any diagnoses.  The Veteran was noted to 
be struggling with long-standing personality characteristics 
that made his life difficult to manage.  A December 2007 
mental health note contained a provisional diagnosis of 
dysthymia.  The remainder of the post-service records are 
absent any psychiatric complaints or findings.  

The Board finds no support for a grant of service connection 
for any of the claimed psychiatric disorders at issue here.  
Indeed, the record is entirely absent any findings of 
schizophrenia, delirium, and agitographia.  Accordingly, as 
no current disability has been demonstrated, these claims 
must fail.  Brammer, 3 Vet. App. 223 (1992).
Furthermore, while the record indicates a suggestion of 
bipolar disorder in 1992, no subsequent evidence reveals any 
findings indicating the presence of that disorder.  In fact, 
as the 1992 notation preceded the mood disorder claim 
presently on appeal, which was raised no earlier than 1996, 
it is concluded that there is no current disability and the 
issue is thus denied on this basis.  

The Board again acknowledges the 2007 provisional diagnosis 
of dysthymic disorder.  However, this documentation came 16 
years after discharge, and thus the gap in time between 
separation and manifestation is evidence against the claim.  
Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the 
finding was provisional in nature, and was assessed in a 
cursory mental health treatment note.  By contrast, a 
comprehensive VA psychiatric examination performed in March 
2002 found no acquired psychiatric disability.  Given the 
depth of the VA examination, which involved a review of the 
claims folder and use of standardized psychological testing, 
the Board finds that evidence to be much more probative than 
the December 2007 provision diagnosis in a treatment note.  
Moreover, if dysthymic disorder, or any other acquired 
psychiatric disability, arose after the March 2002 VA 
examination, then it clearly would not be of service origin. 

Thus, while the record reflects subjective complaints such as 
sleeping difficulty, irritability, poor concentration, and 
anxiety, no chronic somataform disorder or anxiety disorder 
is established, again precluding a grant of service 
connection.  To the extent that dysthymic disorder is shown 
as of December 2007, there is no evidence of chronicity.  
Indeed, earlier medical evidence, including comprehensive VA 
psychiatric examinations, indicated the absence of an 
acquired psychiatric disorder.  Moreover, the Veteran has not 
explicitly alleged a history of continuous symptomatology.  
Finally, no competent medical statements link the provisional 
diagnosis of dysthymic disorder to the Veteran's active 
service.

The Board also notes that, as no psychosis under 38 C.F.R. 
§ 3.384 was manifested to a degree of 10 percent within one 
year of discharge, there is no basis for an award of 
presumptive service connection for chronic disease.  
38 C.F.R. § 3.307, 3.309. 

In conclusion, the Veteran's psychiatric claims must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

L.  Multi-System Diseases

The Veteran is seeking service connection for typhus and 
brucellosis.  Typhus is an acute arthropod-borne infection, 
characterized by symptoms including severe headache, chills, 
high fever, stupor, and macular or maculopapular eruptions.  
See 
Dorland's, 1768 (28th edition, 1994).  Brucellosis is a 
generalized infection transmitted by direct or indirect 
contact with the natural animal reservoirs, including cattle, 
sheep, goats, swine, deer, and rabbits, or their infected 
products or tissue.   See Dorland's, 233 (28th edition, 
1994).  

A review of the record shows no indication of either typhus 
or brucellosis, whether in service or thereafter.  It is 
acknowledged that symptomatology that can be associated with 
typhus, to include headaches and skin eruptions, has been 
documented in the record.  Similarly, joint and muscle pain, 
and again, headaches, that can be symptoms of brucellosis, 
have been demonstrated.  However, the joint and muscle 
symptoms have essentially been attributed to the Veteran's 
service-connected fibromyalgia, low back disability, left 
shoulder bursitis, and right elbow bursitis.  Moreover, his 
headache complaints have been adjudicated as a separate 
disorder elsewhere in this decision.  No other potential 
manifestations of typhus or brucellosis, having distinct and 
separate symptomatology from other disorders already service-
connected or otherwise claimed in this appeal, have been 
shown.  Thus, the Board finds no current typhus or 
brucellosis disability for which service connection could be 
granted.  Accordingly, the claims must be denied. Brammer, 3 
Vet. App. 223 (1992).



V.  Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A.  Entitlement to an effective date earlier than July 6, 
1998, for the award of service connection for fibromyalgia.

Historically, a claim of entitlement to fibromyalgia was 
first adjudicated by the RO in an April 1999 rating decision.  
The claim was denied, and the Veteran appealed.  The matter 
came before the Board in August 2001, at which time a remand 
was ordered.  Ultimately, the claim was granted by the Board 
in a September 2003 decision.  The RO implemented the award 
in a November 2004 rating decision, and assigned a 40 percent 
rating effective July 6, 1998.  The Veteran disputes the 
effective date assigned, and seeks a grant of service 
connection for fibromyalgia prior to July 6, 1998.

In the present case, the Veteran separated from active 
service in August 1991.  As he failed to submit a claim of 
entitlement to service connection for fibromyalgia within one 
year from his separation, assignment of an effective date 
back to the day following discharge is not possible here. 

The July 6, 1998 date presently assigned was based on an 
application received by the RO on that day, requesting 
service connection for degenerative joint disease of numerous 
joints.  That request was apparently construed liberally as a 
claim of entitlement to service connection for fibromyalgia.  

Again, the date of claim here is July 6, 1998.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the July 6, 1998, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to July 6, 1998, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after July 6, 1998, would not 
entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to July 6, 1998, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2008).

In the present case, communications from the Veteran prior to 
July 6, 1998, do reference joint pain, but relate to his 
claims for degenerative joint disease, bursitis, cervical 
strain and ankle sprains.  Such communications do not contain 
any express intent to apply for service connection for 
fibromyalgia.  Therefore, it is determined that no informal 
claims as contemplated under 38 C.F.R. § 3.155 were of record 
prior to July 6, 1998, precluding assignment of an earlier 
effective date on this basis.  

It is also noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits.  It is further noted that the 
provisions of 38 C.F.R. § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  

In the instant case, a rating decision dated May 7, 1992, 
allowed service connection for various disabilities.  The 
Board thus determines that, as of this date, the requirements 
of 38 C.F.R. § 3.157 have been met.  Accordingly, any report 
of examination or hospitalization dated May 7, 1992, or 
thereafter can serve as an informal claim here.  However, no 
such documents reflect treatment for fibromyalgia.  Rather, 
the earliest demonstration of that disability is in a June 
1999 VA clinical record.  Therefore, there is no informal 
claim under 38 C.F.R. § 3.157 prior to July 6, 1998, 
precluding an earlier effective date on this basis.

In sum, the presently assigned effective date of July 6, 
1998, is appropriate and there is no basis for an award of 
service connection for fibromyalgia prior to that date.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Entitlement to an effective date earlier than September 
23, 2002, for an award of TDIU.

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Moreover, such 
impairment must be due to service-connected disabilities.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Regarding procedural history, the Veteran's claim of 
entitlement to TDIU was awarded in a May 2003 rating 
decision.  The effective date of September 23, 2002, was 
assigned as this was the day upon which the Veteran met the 
percentage thresholds set forth under 38 C.F.R. § 4.16(a).  
Simply put, the September 23, 2002, date was construed as the 
date upon which entitlement to TDIU arose.  

Again, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  However, 
regarding claims for an increase in disability evaluation, 38 
C.F.R. § 3.400(0)(2) provides that the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within 1 year from such date, otherwise the date of 
receipt of claim.  

In the present case, the Veteran's formal application for 
TDIU was received on May 1, 2000.  From a review of the 
records within one year prior to this date, it is not 
factually ascertainable that the Veteran was unable to obtain 
or maintain substantially gainful employment by reason of his 
service-connected disabilities.  Accordingly, the exception 
set forth under 38 C.F.R. § 3.400(0)(2) does not enable an 
earlier effective date here.  

The Board observes that in this case, it is not even 
necessary to determine whether any documents prior to the May 
1, 2000, formal application for TDIU constitute informal 
claims under either 38 C.F.R. §§ 3.155 or 3.157.  The reason 
for this is that the record does not establish entitlement to 
TDIU at any time prior to September 23, 2002.  Because the 
controlling date is the later of the claim date and the date 
entitlement arose, any claims prior to May 1, 2000, would not 
change the outcome here.  

For the foregoing reasons, there is no basis for assignment 
of an effective date prior to September 23, 2002, for an 
award of TDIU.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



C.  Entitlement to an effective date earlier than November 
13, 2001, for an award of nonservice-connected disability 
pension.

In a May 2003 rating decision, the RO granted entitlement to 
nonservice-connected pension.  An effective date of November 
13, 2001 was assigned, as that was the day on which VA 
received the Veteran's application.  

Again, the date of claim here is November 13, 2001.  Although 
the evidence of record does not reveal an exact date upon 
which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
November 13, 2001, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to November 13, 2001, then the date 
of claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after November 
13, 2001, would not entitle the Veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
prior to November 13, 2001, could serve as an informal claim 
under 38 C.F.R. § 3.155 in order to entitle the Veteran to an 
earlier effective date.  Again, such informal claim must 
identify the benefit sought.

In the present case, communications from the Veteran prior to 
November 13, 2001, do not demonstrate an intent to seek 
nonservice-connected pension benefits.  
Therefore, it is determined that no informal claims as 
contemplated under 38 C.F.R. § 3.155 were of record prior to 
July 6, 1998, precluding assignment of an earlier effective 
date on this basis.  

It is also noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits.  It is further noted that the 
provisions of 38 C.F.R. § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  

In the instant case, a rating decision dated May 7, 1992, 
allowed service connection for various disabilities.  The 
Board thus determines that, as of this date, the requirements 
of 38 C.F.R. § 3.157 have been met.  Accordingly, any report 
of examination or hospitalization dated May 7, 1992, or 
thereafter can serve as an informal claim here.  However, no 
such documents from May 7, 1992, but prior to November 13, 
2001, reflect permanent and total disability as would be 
necessary to establish pension benefits.  Therefore, there is 
no informal claim under 38 C.F.R. § 3.157 prior to November 
13, 2001, precluding an earlier effective date on this basis.

In sum, the presently assigned effective date of November 13, 
2001, is appropriate and there is no basis for an award of 
service connection for nonservice-connected pension prior to 
that date.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

D.  Entitlement to an effective date earlier than January 15, 
1997, for assignment of a 40 percent evaluation for a lumbar 
spine disability.
 
Service connection for a lumbar spine disability was 
initially granted in a February 1996 Board decision.  The 
award was implemented in a March 1996 rating decision, with a 
10 percent evaluation assigned effective October 1, 1991.  
The Veteran perfected an appeal as to the initial rating 
assignment.  In a July 1997 rating action, the disability 
evaluation was increased to 20 percent, back to October 1, 
1991.  In an August 1997 communication, the Veteran expressed 
his satisfaction with the 20 percent rating and discontinued 
his appeal.  Thereafter, in a December 2000 statement 
received by the RO on January 17, 2001, the Veteran again 
sought an increased rating for his low back disability.  The 
matter was adjudicated by the RO in a May 2003 rating 
decision, at which time a 40 percent rating was assigned, 
effective January 15, 1997, the date of a VA x-ray showing 
disc space narrowing of the lumbar spine.  

Again, the Veteran's claim for increase was received on 
January 17, 2001.  Pursuant to 38 C.F.R. § 3.400(o)(2), it 
would normally be necessary to determine whether, from any 
evidence within one year prior to that date, it was factually 
ascertainable that an increase was warranted.  Here, however, 
the Veteran's 40 percent award is assigned from January 15, 
1997, which clearly precedes the one-year window under 
38 C.F.R. § 3.400(o)(2).  As such, that section cannot enable 
an earlier effective date here.  Moreover, while a July 1998 
claim involving degenerative joint disease of the lower back 
could arguably be construed as an earlier claim for increase 
here, the one-year window under 38 C.F.R. § 3.400(o)(2) would 
stop in July 1997, again not enabling an effective date prior 
to January 15, 1997. No other communications prior to the 
July 1998 application constitute a formal claim or informal 
claim under 38 C.F.R. § 3.155 for the disability at issue.  
In fact, the Veteran withdrew his prior appeal from a July 
1997 rating decision.  Thus, such decision became final.  
38 U.S.C.A. § 7105.  That finality precludes any effective 
date prior to that adjudication, which indicates that the 
Veteran has already received an effective date that is more 
liberal than required by law.  

With respect to 38 C.F.R. § 3.157, any hospitalization or 
treatment record prior to the final July 1997 rating action 
would not be for consideration.  Accordingly, this section 
cannot serve as a basis for an effective date earlier than 
January 15, 1997.  

In sum, the January 15, 1997, effective date for assignment 
of a 40 percent rating for the Veteran's lumbar spine 
disability is the earliest possible date that could be 
assigned.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

E.  Entitlement to an effective date earlier than April 26, 
2005, for assignment of a 10 percent rating for bursitis of 
the left shoulder.  

A May 1992 rating decision granted service connection for 
left shoulder bursitis and assigned a noncompensable rating 
effective October 1, 1991.  The Veteran did not appeal that 
initial rating assignment, but later requested an increase in 
his evaluation.  Such request was denied by the Board in a 
September 2003 decision (the issue was then characterized as 
left shoulder bursitis with impingement).  Although no 
statement from the Veteran after September 2003 requests a 
compensable evaluation for the left shoulder, he nevertheless 
was afforded a VA examination in April 2005, to evaluate the 
severity of that disability.  In an August 2005 rating 
decision, his evaluation was increased to 10 percent 
effective April 26, 2005, the date of the VA examination.  

The September 2003 Board decision denying a compensable 
rating for a left shoulder disability is final.  38 U.S.C.A. 
§ 7104.  Due to such finality, any amended effective date for 
the award of a 10 percent rating must follow the September 
29, 2003, Board decision.

Again, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  

On the facts above, the April 26, 2005, VA examination serves 
as both the date of claim and the date entitlement arose.  

The Board will first address 38 C.F.R. § 3.400(0)(2), which 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.  
Here, there is no evidence between   April 26, 2004, and 
April 26, 2005, from which it is factually ascertainable that 
the Veteran's left shoulder disability increased in severity.  
In fact, the record is entirely absent any medical evidence 
referable to the left shoulder during this time period.  
Accordingly, 38 C.F.R. § 3.400(0)(2) does not serve as a 
basis for an earlier effective date here.

The Board further notes that no communication prior to April 
26, 2005, but following September 29, 2003, constitutes 
either a formal or informal claim for an increased rating on 
the issue of the left shoulder.  Moreover, there exists no 
treatment record or hospitalization report within that same 
period demonstrating increased left shoulder disability, 
precluding application of 38 C.F.R. § 3.157.

For the foregoing reasons, there is no basis for assignment 
of an effective date prior to April 26, 2005, for the award 
of a 10 percent evaluation for a left shoulder disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.  

Entitlement to a rating in excess of 40 percent for 
fibromyalgia is denied.

Entitlement to an initial rating in excess of  20 percent for 
radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis with impingement is denied.

Entitlement to a compensable rating for right elbow bursitis 
is denied.

Entitlement to a compensable rating for residuals of a right 
wrist fracture is denied.

Entitlement to a compensable rating for a sinus disorder is 
denied.

Entitlement to a compensable rating for vertigo, also claimed 
as labritis and Meniere's disease, is denied.

Entitlement to a compensable rating for leukocytoclastic 
vasculitis and dermatitis is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a lung disease claimed as granuloma is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a right shoulder disorder with impingement is 
denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative joint disease involving the left 
thumb, knees, ankles, and right elbow is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative joint disease involving the hips, 
upper back, neck, shoulders, wrists, hands, fingers, feet, 
toes, and left elbow is granted.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for vascular headaches is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a depressive disorder is granted.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for conjunctivitis is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for OCD is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for cervical strain is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder, to include  
hammertoes, metatarsalgia, flat feet, weak feet, and foot 
injuries is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for oxygen deficiency is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for gastroenteritis is denied.

Service connection for osteoporosis is denied.

Service connection for osteomalacia is denied.

Service connection for bony fixation (ankylosis) of the spine 
is denied.

Service connection for ankylosis of the dorsal spine with 
limitation of motion is denied.

Service connection for ankylosis of multiple joints, to 
include the ankles, knees, hands, and wrists, is denied.

Service connection for sacro-iliac injury and weakness is 
denied.

Service connection for bilateral tibia impairment is denied.

Service connection for bilateral fibula impairment is denied.

Service connection for bilateral femur impairment is denied.

Service connection for impairment of the clavicle or scapula 
is denied.

Service connection for bilateral knee impairment, to include 
cartilage impairment, and excluding degenerative joint 
disease, is denied.

Service connection for a left elbow disorder, to exclude 
degenerative joint disease, is denied.

Service connection for injuries to muscle groups I-XXIII is 
denied.

Service connection for brain disease is denied.

Service connection for epilepsy is denied.

Service connection for paramyoclonus multiplex is denied.

Service connection for convulsive tics is denied.

Service connection for chorea is denied.

Service connection for amytrophic lateral sclerosis is 
denied.

Service connection for neuralgias is denied.

Service connection for multiple sclerosis is denied.

Service connection for myasthenia gravis is denied.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for hypothyroidism is denied.

Service connection for an ulcer disorder is denied.

Service connection for a disorder of the esophagus, to 
include GERD, is denied.

Service connection for gall bladder disease, to include 
cholangitis, cholelithiasis, and cholecystitis, is denied.

Service connection for a lower gastrointestinal disorder, 
excluding gastroenteritis, is denied. 

Service connection for a stomach disorder, characterized as 
gastritis, dyspepsia, stenosis, injury, and hiatal hernia, is 
denied.

Service connection for pancreatitis is denied.

Service connection for hepatitis is denied.

Service connection for a rectal disorder, to include 
impairment of sphincter control, flatulence, stricture, and 
prolapse is denied.  

Service connection for peritoneum adhesions is denied.

Service connection for inguinal hernia is denied.

Service connection for claudication is denied.

Service connection for angioneurotic edema is denied.

Service connection for residuals of frozen feet is denied.

Service connection for erythromelagia is denied.

Service connection for acrocynanosis is denied.

Service connection for Raynaud's disease is denied.

Service connection for auriculoventricular block is denied.

Service connection for arteriosclerotic disease is denied.

Service connection for cerebral arteriosclerosis is denied.

Service connection for an infectious skin disorder, claimed 
as sporotrichosis, is denied.

Service connection for scars in unspecified areas is denied.

Service connection for pellagra is denied.

Service connection for angiofibroma is denied.
 
Service connection for cyclitis is denied.

Service connection for a lung disorder is denied.

Service connection for otitis interna is denied.

Service connection for otosclerosis is denied.

Service connection for nasal septum deviation is denied.

Service connection for larynx stenosis is denied.

Service connection for laryngitis is denied.

Service connection for a urinary disorder is denied.

Service connection for schizophrenia is denied.

Service connection for a mood disorder and for a depressive 
disorder is denied.

Service connection for somatoform disorders is denied.

Service connection for anxiety disorders is denied.

Service connection for delirium is denied.

Service connection for agitographia is denied.

Service connection for typhus is denied.

Service connection for brucellosis is denied.

Entitlement to an effective date earlier than July 6, 1998, 
for the award of service connection for fibromyalgia is 
denied.

Entitlement to an effective date earlier than September 23, 
2002, for an award of TDIU is denied.

Entitlement to an effective date earlier than November 13, 
2001, for an award of nonservice-connected disability pension 
is denied.

Entitlement to an effective date earlier than January 15, 
1997, for assignment of a 40 percent evaluation for a lumbar 
spine disability is denied.
 
Entitlement to an effective date earlier than April 26, 2005, 
for assignment of a 10 percent rating for bursitis of the 
left shoulder is denied.




REMAND

Regarding the remaining issues, additional development is 
required before a final decision may be rendered.

Specifically, regarding the claim of entitlement to a 
compensable rating for torn ligaments of the left thumb, it 
is noted that an October 2007 examination was conducted for 
the purposes of ascertaining the current level of severity of 
the Veteran's service connected disabilities.  That 
examination did not include findings referable to the thumb, 
nor was a separate examination afforded to address that 
issue.  Because the Veteran's request for an increased rating 
implies that the condition has worsened, an examination must 
be arranged to determine the current disability picture.  

With respect to the claim of entitlement to degenerative 
joint disease of the left thumb, knees, ankles, elbows, hips, 
upper back, neck, shoulders, wrists, hands, fingers, feet, 
and toes, which was reopened earlier in this decision, an 
examination is required before the underlying issue may be 
adjudicated.  Indeed, the service treatment records show 
numerous musculoskeletal complaints, involving the knees, 
left thumb, back, ankles, neck, right wrist, left shoulder, 
and right foot.  Additionally, while in-service physical 
examinations consistently demonstrated a normal 
musculoskeletal system, the Veteran reported swollen or 
painful joints in reports of medical history in September 
1976, March 1978, and August 1991, as well as recurrent back 
pain in August 1991.  

Following separation from active service, the Veteran was 
afforded a VA examination in March 1992.  X-rays at that time 
showed normal cervical spine, shoulders, ankles, hands, 
wrists, lumbar spine, and knees.  The examiner diagnosed 
bursitis of the shoulders, lumbosacral strain, cervical 
strain, status-post fracture of the right wrist, and status-
post torn ligaments of the left thumb.  Arthritis was not 
found as to any of the joints in question.  However, in March 
1993 a bone scan was conducted.  The study produced abnormal 
results, and the findings were consistent with arthritic 
disease of the large joints.  

The VA and private outpatient records reflect consistent 
complaints of joint pain, involving the elbows, knees, 
shoulders, feet, hips, and neck.  A May 1996 CT scan yielded 
an impression of degenerative changes of the first metatarsal 
joints bilaterally, particularly on the right.  X-rays 
conducted in June 1996 showed osteoarthritic spurring of the 
heads of both first metacarpals (though "metacarpal" 
appears to be in error, and it would appear "metatarsal" 
was intended).  Upon VA examination in May 1996, a diagnosis 
of degenerative arthritis of the metatarsal phalangeal joints 
was noted.  Next, an October 1996 VA record again showed 
treatment for foot pain. Degenerative joint disease of the 
left foot was noted.  

Regarding other joints, x-rays of the knees, elbows, and 
right shoulder were obtained in January 1997, which showed 
negative findings.  Subsequent x-rays taken in March 2002 
showed degenerative changes of the hands, hips, knees, and 
cervical spine, despite a VA examiner's conclusion that same 
month that he found no evidence of degenerative joint 
disease.  In any event, January 2003 x-rays show slight 
arthritis of the hands, hips, knees, and cervical spine, and 
a March 2004 treatment record again noted arthritis of the 
feet.  

Therefore, based on the above, there were in-service 
complaints involving the joints in question, as well as 
evidence now tending to demonstrate current arthritis. 
Moreover, the claims file contains numerous opinions 
attributing the current degenerative joint disease to the 
Veteran's active service.  Such opinions, dated in March 
2004, November 2004, January 2005, March 2005, and March 2006 
suggest 
that the current arthritis of the left thumb, knees, ankles, 
elbows, hips, upper back, neck, shoulders, wrists, hands, 
fingers, feet, and toes may be related to service.  This 
satisfies the low threshold set forth under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), as previously set forth.  

It is further noted that the instant case presents additional 
issues to be addressed by the examiner, beyond the question 
of etiology.  Indeed, it is observed that the Veteran is 
service-connected for fibromyalgia, a disease involving 
widespread joint pain.  Moreover, service connection is also 
in effect for left shoulder bursitis, right elbow bursitis, 
residuals of a right wrist fracture, torn ligaments of the 
left thumb, and bilateral Achilles tendonitis.  In this 
regard, it is noted that except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2008) [ the evaluation of 
the same disability under various diagnoses is to be 
avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Thus, even if the examiner finds that a current diagnosis of 
degenerative arthritis of any of the joints in question is 
causally related to active service, he must also address 
whether such degenerative joint disease involves symptoms 
distinct and separate from the fibromyalgia or any of the 
other disabilities for which service connection is already in 
effect.  

Additionally, the claim of entitlement to service connection 
for arthritis of systemic or infectious origin, claimed as 
rheumatoid, pneumococcic, and streptococcic arthritis is 
found to be an inextricably intertwined issue, as are the 
claims for hydrarthritis, arthralgia, synovitis, 
tenosynovitis, and myositis/myositis-ossificans, while all 
involve symptoms of joint pain and or swelling of the joints 
or muscles.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, the examiner should also consider whether any 
current systemic/infectious arthritis, hydrarthritis, 
arthralgia, synovitis, tenosynovitis, and/or 
myositis/myositis-ossificans exists and if so whether it any 
such disorders are attributable to active service.  If so, it 
must again be determined whether any of such disorders 
involve distinct and separate symptomatology from the 
Veteran's fibromyalgia and other service-connected 
musculoskeletal disabilities.

Next, a remand is required as to the issue of entitlement to 
special monthly pension.  Specifically, a May 2003 rating 
decision denied the Veteran's claim to special monthly 
pension.  In July 2003, he submitted a notice of disagreement 
with that determination, indicating that he was housebound.  
A statement of the case has never been issued pursuant to 
38 C.F.R. § 20.200 in response to the July 2003 notice of 
disagreement.  Under these circumstances, the Board has no 
discretion and is obliged to remand these issues to the RO 
for the issuance of a statement of the case. See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
his torn ligaments of the left thumb.  
All pertinent findings should be noted 
and the examiner should indicate whether 
there is any additional limitation of 
function due to factors such as pain, 
weakness, fatigability, or 
incoordination. 

2.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of his claimed degenerative 
joint disease of the left thumb, knees, 
ankles, elbows, hips, upper back, neck, 
shoulders, wrists, hands, fingers, feet, 
and toes.
The examiner should indicate whether a 
diagnosis of degenerative joint disease 
applies as to each claimed joint.  He 
should then indicate whether it is at 
least as likely as not that any current 
degenerative joint disease is casually 
related to active service and if so, 
whether it causes any symptoms that are 
distinct from those associated with the 
Veteran's service-connected fibromyalgia.  

Furthermore, the examiner is requested to 
identify any current systemic/infectious 
arthritis, hydrarthritis, arthralgia, 
synovitis, tenosynovitis, and/or 
myositis/myositis-ossificans.  Should any 
such disorders be found, it should be 
stated whether it is at least as likely 
as not they are attributable to active 
service.  If so, the examiner should, to 
the extent possible, indicate whether any 
such disorders involve symptomatology not 
encompassed by the Veteran's degenerative 
joint disease.  Put another way, the 
examiner should state whether the Veteran 
has symptoms due to any systemic 
infectious arthritis, hydrarthritis, 
arthralgia, synovitis, tenosynovitis, 
and/or myositis/myositis-ossificans that 
would not be caused by arthritis.  If so, 
such symptoms should be identified.   

All opinions should be accompanied by a 
clear rationale.  If the examiner cannot 
answer this inquiry without resorting to 
speculation, he should explain exactly 
why it would be speculative to respond.  
The claims file must be reviewed in 
conjunction with the examination.   

3.  Issue the Veteran a statement of the 
case with respect to his claim of 
entitlement to special monthly pension, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

4.  Readjudicate the remaining issues 
perfected on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


